Exhibit 10.34

EXECUTION VERSION

SECOND LIEN CREDIT AND GUARANTY AGREEMENT

dated as of October 24, 2007

among

X-RITE, INCORPORATED,

as Borrower,

CERTAIN SUBSIDIARIES OF X-RITE, INCORPORATED,

as Guarantors,

VARIOUS LENDERS,

GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING,

as Lead Arranger,

and

THE BANK OF NEW YORK,

as Administrative Agent and Collateral Agent

 

 

$105,000,000 Senior Secured Second Priority Credit Facility

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1. DEFINITIONS AND INTERPRETATION

   2

1.1. Definitions

   2

1.2. Accounting Terms

   28

1.3. Interpretation, etc.

   28

SECTION 2. LOANS

   28

2.1. Loans

   28

2.2. [Reserved]

   29

2.3. [Reserved]

   29

2.4. [Reserved]

   29

2.5. Pro Rata Shares; Availability of Funds

   29

2.6. Use of Proceeds.

   30

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

   30

2.8. Interest on Loans

   30

2.9. Conversion/Continuation

   32

2.10. Default Interest

   32

2.11. Fees

   33

2.12. Payment at Maturity

   33

2.13. Voluntary Prepayments; Call Protection

   33

2.14. Mandatory Prepayments/Commitment Reductions

   34

2.15. Application of Prepayments

   35

2.16. General Provisions Regarding Payments

   36

2.17. Ratable Sharing

   37

2.18. Making or Maintaining Eurodollar Rate Loans

   38

2.19. Increased Costs; Capital Adequacy

   39

2.20. Taxes; Withholding, etc.

   41

2.21. Obligation to Mitigate

   43

2.22. [Reserved]

   43

2.23. Removal or Replacement of a Lender

   44

SECTION 3. CONDITIONS PRECEDENT

   45

3.1. Closing Date

   45

3.2. Notices

   49

SECTION 4. REPRESENTATIONS AND WARRANTIES

   49

4.1. Organization; Requisite Power and Authority; Qualification.

   49

4.2. Capital Stock and Ownership

   49

4.3. Due Authorization

   50

4.4. No Conflict

   50

4.5. Governmental Consents

   50

4.6. Binding Obligation

   50

4.7. Historical Financial Statements

   50

4.8. Projections

   51

4.9. No Material Adverse Change

   51

 

ii



--------------------------------------------------------------------------------

4.10. [Reserved]

   51

4.11. Adverse Proceedings, Etc.

   51

4.12. Payment of Taxes.

   51

4.13. Properties

   51

4.14. Environmental Matters

   52

4.15. No Defaults

   53

4.16. Material Contracts

   53

4.17. Governmental Regulation

   53

4.18. Margin Stock

   53

4.19. Employee Matters

   53

4.20. Employee Benefit Plans

   53

4.21. Certain Fees

   54

4.22. Solvency

   54

4.23. Compliance with Statutes, Etc.

   54

4.24. Disclosure

   54

4.25. USA PATRIOT Act

   55

4.26. Insignificant Domestic Subsidiaries

   55

SECTION 5. AFFIRMATIVE COVENANTS

   55

5.1. Financial Statements and Other Reports

   55

5.2. Existence

   59

5.3. Payment of Taxes and Claims

   59

5.4. Maintenance of Properties

   60

5.5. Insurance

   60

5.6. Books and Records; Inspections

   60

5.7. Lenders Meetings

   60

5.8. Compliance with Laws

   60

5.9. Environmental

   61

5.10. Subsidiaries

   62

5.11. Additional Material Real Estate Assets

   63

5.12. Interest Rate Protection

   64

5.13. Further Assurances

   64

5.14. Miscellaneous Business Covenants

   65

5.15. Transaction Costs

   65

5.16. Life Insurance Policies

   66

5.17. Existing Headquarters Asset Sale

   66

SECTION 6. NEGATIVE COVENANTS

   66

6.1. Indebtedness

   66

6.2. Liens

   68

6.3. Equitable Lien

   70

6.4. No Further Negative Pledges

   70

6.5. Restricted Junior Payments

   70

6.6. Restrictions on Subsidiary Distributions

   71

6.7. Investments

   71

6.8. Financial Covenants

   72

6.9. Fundamental Changes; Disposition of Assets; Acquisitions

   74

 

iii



--------------------------------------------------------------------------------

6.10. Disposal of Subsidiary Interests

   76

6.11. Sales and Lease-Backs

   76

6.12. Transactions with Shareholders and Affiliates.

   76

6.13. Conduct of Business

   76

6.14. Amendments or Waivers of Related Agreements

   76

6.15. Amendments or Waivers with respect to Certain Indebtedness

   76

6.16. Fiscal Year

   77

SECTION 7. GUARANTY

   77

7.1. Guaranty of the Obligations

   77

7.2. Contribution by Guarantors

   77

7.3. Payment by Guarantors

   78

7.4. Liability of Guarantors Absolute

   78

7.5. Waivers by Guarantors

   80

7.6. Guarantors’ Rights of Subrogation, Contribution, etc.

   81

7.7. Subordination of Other Obligations

   81

7.8. Continuing Guaranty

   82

7.9. Authority of Guarantors or Borrower

   82

7.10. Financial Condition of Borrower

   82

7.11. Bankruptcy, etc.

   82

7.12. Discharge of Guaranty Upon Sale of Guarantor

   83

SECTION 8. EVENTS OF DEFAULT

   83

8.1. Events of Default

   83

SECTION 9. AGENTS

   86

9.1. Appointment of Agents.

   86

9.2. Powers and Duties

   86

9.3. General Immunity

   86

9.4. Agents Entitled to Act as Lender

   88

9.5. Lenders’ Representations, Warranties and Acknowledgment

   88

9.6. Right to Indemnity

   89

9.7. Successor Administrative Agent and Collateral Agent

   89

9.8. Collateral Documents and Guaranty

   90

9.9. Withholding Tax

   90

SECTION 10. MISCELLANEOUS

   91

10.1. Notices

   91

10.2. Expenses

   92

10.3. Indemnity

   93

10.4. Set-Off

   93

10.5. Amendments and Waivers

   94

10.6. Successors and Assigns; Participations

   95

10.7. Independence of Covenants

   98

10.8. Survival of Representations, Warranties and Agreements

   98

10.9. No Waiver; Remedies Cumulative

   99

10.10. Marshalling; Payments Set Aside

   99

 

iv



--------------------------------------------------------------------------------

10.11. Severability

   99

10.12. Obligations Several; Independent Nature of Lenders’ Rights

   99

10.13. Headings

   99

10.14. APPLICABLE LAW

   100

10.15. CONSENT TO JURISDICTION

   100

10.16. WAIVER OF JURY TRIAL

   100

10.17. Confidentiality

   101

10.18. Usury Savings Clause

   101

10.19. Counterparts

   102

10.20. Effectiveness

   102

10.21. USA PATRIOT Act

   102

10.22. Electronic Execution of Assignments

   102

10.23. No Fiduciary Duty

   102

 

APPENDICES:    A   Commitments    B   Notice Addresses    C   Closing Documents
SCHEDULES:    1.1(a)   Existing Interest Rate Agreements    1.1(b)   Key Person
Life Insurance Policies    3.1(l)   Closing Date Mortgaged Properties    4.1  
Jurisdictions of Organization and Qualification    4.2   Capital Stock and
Ownership    4.5   Governmental Consents    4.13   Real Estate Assets    4.16  
Material Contracts    4.21   Certain Fees    4.26   Insignificant Domestic
Subsidiaries    5.13(c)   Collateral Matters    5.14   Existing Pantone Accounts
   6.1   Certain Indebtedness    6.2   Certain Liens    6.6   Certain
Restrictions on Subsidiary Distributions    6.7   Certain Investments    6.9  
Certain Asset Sales    6.12   Certain Affiliate Transactions EXHIBITS:    A-1  
Funding Notice    A-2   Conversion/Continuation Notice    B   Note    C  
Compliance Certificate    D-1   Opinion of McDermott, Will & Emery LLP    D-2  
Opinion of Dickinson Wright PLLC    E   Assignment Agreement    F   Certificate
Re Non-Bank Status

 

v



--------------------------------------------------------------------------------

   G   Counterpart Agreement    H   Pledge and Security Agreement    I  
Collateral Assignment    J   Mortgage    K   Landlord Waiver and Consent
Agreement    L   Intercreditor Agreement

 

vi



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AND GUARANTY AGREEMENT

This SECOND LIEN CREDIT AND GUARANTY AGREEMENT, dated as of October 24, 2007, is
entered into by and among X-RITE, INCORPORATED, a Michigan corporation
(“Borrower”), CERTAIN SUBSIDIARIES OF COMPANY, as Guarantors, the Lenders party
hereto from time to time, GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING
(“GoldenTree”), as sole lead arranger and sole bookrunner (in such capacities,
“Lead Arranger”), and THE BANK OF NEW YORK (“BNY”), as Administrative Agent (in
such capacity, together with its permitted successors in such capacity,
“Administrative Agent”) and as Collateral Agent (in such capacity, together with
its permitted successors in such capacity, “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Borrower and the Pantone Targets are parties to that certain Agreement
and Plan of Merger, dated as of August 23, 2007 (the “Pantone Merger
Agreement”), by and among Borrower, the Pantone Targets, each stockholder party
thereto and Lawrence Herbert, as the stockholder representative, pursuant to
which Borrower intends to acquire (the “Acquisition”) all of the issued and
outstanding stock of the Pantone Targets and which Acquisition will be
consummated through the Pantone Mergers;

WHEREAS, immediately after giving effect to the Acquisition, each Pantone Target
will be a direct wholly owned Subsidiary of Borrower;

WHEREAS, Lenders have agreed to extend certain Loans to Borrower in an aggregate
principal amount not to exceed $105,000,000, the proceeds of which, together
with the proceeds of the First Lien Term Loans, will be used on the Closing Date
in accordance with the provisions of this Agreement to (a) finance, in part, the
Acquisition, (b) to consummate the Refinancing and (c) to pay related
Transaction Costs in connection with the foregoing.

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a Second Priority Lien on
substantially all of its assets, including a pledge of all of the Capital Stock
of each of its Domestic Subsidiaries and 65% of all the Capital Stock of each of
its first-tier Foreign Subsidiaries; and

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a Second Priority Lien on
substantially all of their respective assets.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“Acquisition” as defined in the Recitals hereto.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/16 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being LIBOR01 Page)
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum (rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
BNY for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of Lead Arranger, in its capacity as a Lender, for which the
Adjusted Eurodollar Rate is then being determined with maturities comparable to
such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus
(b) the Applicable Reserve Requirement. The Adjusted Eurodollar Rate shall be
subject to a floor of 3.00%.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened against or
affecting Borrower or any of its Subsidiaries or any property of Borrower or any
of its Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the

 

2



--------------------------------------------------------------------------------

purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote 5% or more of the Securities having ordinary voting power for
the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise.

“Agent” means each of Administrative Agent and Collateral Agent. “Agent
Affiliates” as defined in Section 10.1(b).

“Aggregate Amounts Due” as defined in Section 2.17. “Aggregate Payments” as
defined in Section 7.2.

“Agreement” means this Second Lien Credit and Guaranty Agreement, dated as of
October 24, 2007, as it may be amended, restated, supplemented, modified,
renewed, refunded, replaced or refinanced from time to time.

“Amazys” means Amazys Holding AG, a Swiss company, together with its
Subsidiaries.

“Applicable Margin” means with respect to any Loans (i) that are Eurodollar
Loans, 7.50% per annum and (ii) that are Base Rate Loans, 6.50% per annum.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including,
without limitation, any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate of a Loan is to be determined, or (ii) any
category of extensions of credit or other assets which include Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on Eurodollar
Rate Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to the Agents or to the lenders by
means of electronic communications pursuant to Section 10.1(b).

 

3



--------------------------------------------------------------------------------

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than Borrower or any Guarantor), in
one transaction or a series of transactions, of all or any part of Borrower’s or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired or leased, including, without limitation, the Capital
Stock of any of Borrower’s Subsidiaries, other than (i) inventory (or other
assets) sold or leased in the ordinary course of business (excluding any such
sales or leases by operations or divisions discontinued or to be discontinued),
and (ii) sales of other assets for aggregate consideration of less than
$1,000,000 in the aggregate during any Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Requisite Lenders.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively. The Base Rate shall be subject to a floor of 2.00%.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent and Lender.

“BNY” as defined in the preamble hereto.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or Michigan or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and

 

4



--------------------------------------------------------------------------------

payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loans, the term “Business Day” shall mean any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit F.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
and/or economic interest in the Capital Stock of Borrower or (b) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of Borrower; (ii) the
majority of the seats (other than vacant seats) on the board of directors (or

 

5



--------------------------------------------------------------------------------

similar governing body) of Borrower cease to be occupied by Persons who were
nominated for election by the board of directors of Borrower, a majority of whom
were directors on the Closing Date or whose election or nomination for election
was previously approved by a majority of such directors; or (iv) any “change of
control” or similar event under the First Lien Credit Agreement shall occur.

“Change in Law” means any change in law, treaty, regulation or similar rule or
in the interpretation, administration or application thereof.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.1 shall have been satisfied or waived, which date is October 24, 2007.

“Closing Date Mortgaged Property” as defined in Section 3.1(l)(i).

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Assignment Agreement” means the Collateral Assignment of Merger
Documents, dated as of October 24, 2007, by and among Borrower and Collateral
Agent, for the benefit of the Secured Parties, substantially in the form of
Exhibit I, as it may be amended, restated, supplemented or otherwise modified
from time to time in accordance with its terms.

“Collateral Documents” means the Pledge and Security Agreement, the Collateral
Assignment Agreement, the intellectual property security agreements executed in
connection therewith, the collateral assignments of insurance policies, if any,
executed in connection therewith, the Mortgages and all other instruments,
documents and agreements delivered by any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to Collateral
Agent, for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Commitment” means the commitment of a Lender to make or otherwise fund a Loan
and “Commitments” means such commitments of all Lenders in the aggregate. The
amount of each Lender’s Commitment is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof. The aggregate amount of the Commitments as
of the Closing Date is $105,000,000.

 

6



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Borrower and its Subsidiaries on a consolidated basis equal to (i) the sum,
without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Interest Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense, (f) cash
restructuring charges in connection with the Acquisition and the Prior Tender
Offer of up to $12,500,000 in the aggregate with respect to all such charges,
(g) non-cash charges associated with the fair market value of Borrower’s life
insurance policy portfolio of up to $1,000,000 per Fiscal Year, (h) other
non-Cash items reducing Consolidated Net Income (excluding any such non-Cash
item to the extent that it represents an accrual or reserve for potential Cash
items in any future period or amortization of a prepaid Cash item that was paid
in a prior period), minus (ii) other non-Cash items increasing Consolidated Net
Income for such period (excluding any such non-Cash item to the extent it
represents the reversal of an accrual or reserve for potential Cash items in any
prior period); for purposes of the calculation of (x) Consolidated Adjusted
EBITDA and (b) the covenants set forth in Section 6.8, Consolidated Adjusted
EBITDA for Borrower and its Subsidiaries shall be as set forth below for the
Fiscal Quarters set forth below:

 

Fiscal Quarter Ended

   Pre-Closing
Consolidated
Adjusted EBITDA

3/31/07

   $ 16,200,000

6/30/07

   $ 19,100,000

9/30/07

   $ 9,800,000

For the fiscal month ending closest to October 31, 2007, Consolidated Adjusted
EBITDA shall be deemed to equal actual Consolidated Adjusted EBITDA for such
fiscal month, adjusted in a manner consistent with the methodology used in
calculating the “Pre-Closing Consolidated Adjusted EBITDA” for the periods set
forth above.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of Borrower and its Subsidiaries, inclusive
of capitalized software costs and acquisitions of real property.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in Cash, but
excluding therefrom any cash or non-cash expenses and cash or non-cash charges
related to the repayment of the Existing Indebtedness.

 

7



--------------------------------------------------------------------------------

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Borrower and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) the Consolidated Working Capital
Adjustment, minus (ii) the sum, without duplication, of the amounts for such
period of (a) Consolidated Capital Expenditures (net of any proceeds of (x) any
related financings with respect to such expenditures and (y) any sales of assets
used to finance such expenditures), (b) Consolidated Cash Interest Expense, and
(c) provisions for current taxes based on income of Borrower and its
Subsidiaries and payable in cash with respect to such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of Borrower and its
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amounts referred to in Section 2.11
payable on or before the Closing Date; provided that Consolidated Interest
Expense shall exclude interest expense on Indebtedness incurred and outstanding
in accordance with Section 6.1(m).

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) (a) the
income (or loss) of any Person (other than a Subsidiary of Borrower) in which
any other Person (other than Borrower or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to Borrower or any of its Subsidiaries by such Person during such
period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Borrower or is merged into or consolidated with Borrower
or any of its Subsidiaries or that Person’s assets are acquired by Borrower or
any of its Subsidiaries, (c) the income of any Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary, (d) any
after-tax gains or losses attributable to Asset Sales or returned surplus assets
of any Pension Plan, and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP; provided that
Consolidated Total Debt shall exclude Indebtedness incurred and outstanding in
accordance with Section 6.1(m).

 

8



--------------------------------------------------------------------------------

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Intercreditor Agreement, and all other documents, instruments or
agreements executed and delivered by a Credit Party for the benefit of any Agent
or any Lender in connection herewith.

“Credit Party” means each Person (other than any Agent or any Lender or any
other representative thereof) from time to time party to a Credit Document.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’ and its Subsidiaries’ operations
and not for speculative purposes.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

9



--------------------------------------------------------------------------------

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided, no Affiliate of
Borrower (and no competitor of Borrower or any of its Subsidiaries engaged in
the same or similar line of business of Borrower or any of its Subsidiaries)
shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all foreign or domestic, federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene or the protection of
human, plant or animal health or welfare, in any manner applicable to Borrower
or any of its Subsidiaries or any Real Property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Borrower or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower
or any such Subsidiary within the meaning of this definition with respect to

 

10



--------------------------------------------------------------------------------

the period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30)-day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(d) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 412(m) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Borrower, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (ix) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (x) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

11



--------------------------------------------------------------------------------

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Equity Issuance” means Cash proceeds resulting from the issuance of
(a) Capital Stock by Borrower to management or employees of Borrower or any of
its Subsidiaries under any employee stock option or stock purchase plan or other
employee benefits plan in existence from time to time, (b) Capital Stock by a
wholly owned Subsidiary of Borrower to Borrower or another wholly owned
Subsidiary of Borrower constituting an Investment permitted under Section 6.7,
and (c) Capital Stock by a Foreign Subsidiary to qualify directors where
required to satisfy requirements of applicable law, in each instance, with
respect to the ownership of Capital Stock of such Foreign Subsidiary.

“Existing First Lien Credit Agreement” means the Amended and Restated First Lien
Credit and Guaranty Agreement, dated as of June 30, 2006 (as amended, restated,
supplemented or otherwise modified prior to the Closing Date), among Borrower,
certain subsidiaries of Borrower, as guarantors, the lenders party thereto,
Fifth Third, as administrative agent and collateral agent, and Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services Inc., as
syndication agent.

“Existing Headquarters Asset” as defined in Section 5.17.

“Existing Headquarters Asset Sale” as defined in Section 5.17.

“Existing Headquarters Guaranty” means that certain Guaranty Agreement dated as
of June 30, 2006 made by each Guarantor Subsidiary in favor of Fifth Third, as
it has been, and as it may further be, amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof;
provided that any additional Person that becomes a Subsidiary Guarantor
hereunder may become a party thereto.

“Existing Headquarters Loan” means that certain Term Loan Note effective as of
June 30, 2006 payable by the Company in favor of Fifth Third, secured only by
the Existing Headquarters Mortgage, as it has been, and as it may further be,
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Existing Headquarters Mortgage” means that certain Mortgage effective as of
June 30, 2006, by the Company in favor of Fifth Third, encumbering only the
Existing Headquarters Asset and securing only the Existing Headquarters Loan, as
it has been, and as it may further be, amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Existing Indebtedness” means (a) all Indebtedness and other obligations
outstanding (other than indemnities and other similar obligations not then due
and payable) under the Existing First Lien Credit Agreement and the “Credit
Documents” under and as defined in the Existing First Lien Credit Agreement,
(b) all Indebtedness and other obligations outstanding (other than indemnities
and other similar obligations not then due and payable)

 

12



--------------------------------------------------------------------------------

under the Existing Second Lien Credit Agreement and the “Credit Documents” under
and as defined in the Existing Second Lien Credit Agreement and (c) all
Indebtedness and other obligations outstanding (other than indemnities and other
similar obligations not then due and payable) under the Existing Pantone Credit
Facility and Existing Pantone Credit Facility Documents.

“Existing Interest Rate Agreements” means those certain fixed rate swap
agreements entered into by and between Borrower and Goldman Sachs Capital
Markets, L.P. described on Schedule 1.1(a) that were entered into prior to the
date hereof in connection with the Existing First Lien Credit Agreement.

“Existing Pantone Credit Facility” means that certain $7,000,000 Secured Demand
Credit Facility, effective as of August 27, 2004, between Pantone, Inc. and
Brown Brothers Harriman & Co.

“Existing Pantone Credit Facility Documents” means that certain Secured
Promissory Note, dated as of August 27, 2004, issued by Pantone in the amount of
$1,000,000 in connection with the Existing Pantone Credit Facility, and all
other security agreements, pledge agreements, guarantees, instruments, documents
and agreements delivered by Pantone or any guarantor under the Existing Pantone
Credit Facility in order to grant the secured party under the Existing Pantone
Credit Facility a Lien on any real, personal or mixed property of Pantone or any
guarantor under the Existing Pantone Credit Facility.

“Existing Second Lien Credit Agreement” means the Amended and Restated First
Lien Credit and Guaranty Agreement, dated as of June 30, 2006 (as amended by the
First Amendment to Second Lien Credit Agreement, dated as of February 7, 2007,
and as further amended, restated, supplemented or otherwise modified prior to
the Closing Date), among Borrower, certain subsidiaries of Borrower, as
guarantors, the lenders party thereto, and Goldman Sachs Credit Partners L.P.,
as lead arranger, bookrunner, syndication agent, administrative agent and
collateral agent.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Fair Share” as defined in Section 7.2.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to BNY on such day on such transactions.

“Fifth Third” means Fifth Third Bank, a Michigan banking corporation.

 

13



--------------------------------------------------------------------------------

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Financial Plan” as defined in Section 5.1(i).

“First Lien Collateral Agent” means the “Collateral Agent” under and as defined
in the First Lien Credit Agreement.

“First Lien Credit Agreement” means the First Lien Credit and Guaranty
Agreement, dated as of the date hereof, among Borrower, the guarantors party
thereto, Fifth Third, as co-lead arranger, co-bookrunner, administrative agent
and collateral agent, Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., as co-lead arranger, co-bookrunner and
syndication agent, National City Bank, as co-lead arranger and co-documentation
agent, LaSalle Bank Midwest N.A., as co-documentation agent, and the lenders
party thereto, as it may be amended, modified, renewed, refunded, replaced or
refinanced from time to time in accordance with this Agreement and the
Intercreditor Agreement.

“First Lien Credit Documents” means the “Credit Documents” under and as defined
in the First Lien Credit Agreement.

“First Lien Term Loans” means the term loans in an aggregate principal amount of
$270,000,000 made to Borrower on the Closing Date pursuant to the First Lien
Credit Agreement.

“Fiscal Quarter” means each three (3) fiscal month period ending closest to or
on March 31, June 30, September 30 or December 31.

“Fiscal Year” means each fiscal year of Borrower and its Subsidiaries ending on
the Saturday closest to December 31 of each calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funding Guarantors” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

14



--------------------------------------------------------------------------------

“GoldenTree” as defined in the preamble hereto.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means each Domestic Subsidiary of Borrower and, to the extent no
material adverse tax consequences to Borrower would result therefrom, each
Foreign Subsidiary of Borrower.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Real Property or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past or current activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
construction, treatment, abatement, removal, remediation, disposal, disposition
or handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
required or permitted by this Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries for the immediately
preceding two Fiscal

 

15



--------------------------------------------------------------------------------

Years, consisting of balance sheets and the related consolidated statements of
income, stockholders’ equity and cash flows for such Fiscal Years, (ii) the
unaudited financial statements of Borrower and its Subsidiaries as at the most
recently ended Fiscal Quarter, consisting of a balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows for the
three-, six-or nine-month period, as applicable, ending on such date, (iii) the
audited financial statements of the Pantone Targets and their respective
Subsidiaries for the immediately preceding two Fiscal Years, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such Fiscal Years, and (iv) the unaudited financial
statements of the Pantone Targets and their respective Subsidiaries as at the
most recently ended Fiscal Quarter, consisting of a balance sheet and the
related consolidated statements of income, stockholders’ equity and cash flows
for the six month period ended June 30, 2007, and, in the case of clauses
(i) through (iv), certified by the chief financial officer of Borrower that they
fairly present, in all material respects, the financial condition of Borrower
and its Subsidiaries and the Pantone Targets and their respective Subsidiaries,
as applicable, as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.

“Increased-Cost Lenders” as defined in Section 2.23.

“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument; (v) all indebtedness secured by any Lien on any property or
asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (viii) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof; (ix) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (a) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (ix), the primary
purpose or intent thereof is as described in clause (viii) above; and (x) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including, without limitation, any Interest Rate
Agreement and Currency Agreement, whether entered into

 

16



--------------------------------------------------------------------------------

for hedging or speculative purposes; provided, in no event shall obligations
under any Interest Rate Agreement or any Currency Agreement be deemed
“Indebtedness” for any purpose under Section 6.8.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Loans or the use or
intended use of the proceeds thereof, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) the statements
contained in the commitment letter delivered by any Lender to Borrower with
respect to the transactions contemplated by this Agreement; or (iii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Borrower or any of its Subsidiaries.

“Indemnitee” as defined in Section 10.3.

“Insignificant Domestic Subsidiaries” shall mean any Subsidiary set forth on
Schedule 4.26, unless and until such Insignificant Subsidiary has become a
Guarantor hereunder in accordance with Section 5.10 hereof.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of
October 24, 2007, substantially, in the form of Exhibit L, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each
March 31, June 30 , September 30 and December 31 of each year, commencing on the
first such date to occur after the Closing Date and the final maturity date of
such Loan; and (ii) any Loan that is a Eurodollar Rate Loan, the last day of
each Interest Period applicable to such Eurodollar Rate Loan and the final
maturity date of such Loan; provided, in the case of each Interest Period of
longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Borrower in the
applicable Funding

 

17



--------------------------------------------------------------------------------

Notice or Conversion/Continuation Notice, (i) initially, commencing on the
Closing Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of this definition, end on the last Business Day of
a calendar month; and (c) no Interest Period shall extend beyond the Maturity
Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with Borrower’ and its
Subsidiaries’ operations and not for speculative purposes, including, without
limitation, the Existing Interest Rate Agreements.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the Closing Date and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of
Borrower from any Person, of any Capital Stock of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Borrower or any of
its Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business. The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Key Person Life Insurance Policies” mean, collectively, the life insurance
policies described on Schedule 1.1(b).

“Landlord Waiver and Consent Agreement” means a Landlord Waiver and Consent
Agreement substantially in the form of Exhibit K with such amendments or
modifications as may be approved by Requisite Lenders.

“Lead Arranger” as defined in the preamble hereto.

 

18



--------------------------------------------------------------------------------

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or
other date of determination of (i) Consolidated Total Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
such date or if such date of determination is not the last day of a Fiscal
Quarter, for the four Fiscal Quarter period ending as of the most recently
concluded Fiscal Quarter.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Loan” means a term loan made by a Lender to Borrower pursuant to
Section 2.1(a).

“Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Loans of such Lender;
provided, at any time prior to the making of the Loans, the Loan Exposure of any
Lender shall be equal to such Lender’s Commitment.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole; (ii) the ability of any Credit Party to fully and
timely perform its Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.

“Material Contract” means any contract or other arrangement to which Borrower or
any of its Subsidiaries is a party (other than the Credit Documents) for which
breach, nonperformance, cancellation or failure to renew could reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value in excess of $250,000 per parcel as of the date of the acquisition
thereof, other than the Existing Headquarters Asset for so long as such asset is
permitted to be encumbered, and is encumbered, by the Existing Headquarters
Mortgage.

 

19



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (i) the sixth (6th) anniversary of the
Closing Date, and (ii) the date that all Loans shall become due and payable in
full hereunder, whether by acceleration or otherwise.

“Merger” as defined in the Recitals hereto.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a Mortgage substantially in the form of Exhibit J, as it may be
amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable month, Fiscal Quarter or Fiscal Year and
for the period from the beginning of the then current Fiscal Year to the end of
such period to which such financial statements relate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Borrower or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Borrower or any of its Subsidiaries in connection with
such Asset Sale.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith.

 

20



--------------------------------------------------------------------------------

“Nonpublic Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-US Lender” as defined in Section 2.20(d).

“Note” means a promissory note in the form of Exhibit B, as it may be amended,
supplemented or otherwise modified from time to time.

“Notice” means a Funding Notice or a Conversion/ Continuation Notice.

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to the Agents (including former
Agents), the Lenders or any of them, under the Credit Agreement or any other
Credit Document, whether for principal, interest (including interest which, but
for the filing of a petition in bankruptcy with respect to such Credit Party,
would have accrued on any Obligation, whether or not a claim is allowed against
such Credit Party for such interest in the related bankruptcy proceeding),
premiums. fees, expenses, indemnification or otherwise.

“Obligee Guarantor” as defined in Section 7.7.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Taxes” as defined in Section 2.20(c).

“Pantone” means Pantone, Inc., a Delaware corporation, and successor by merger
to Pantone Merger Sub, Inc., a Delaware corporation.

“Pantone Asia” means Pantone Asia, Inc., a Delaware corporation, formerly known
as Pantone Asia Merger Sub, Inc., and successor by merger to Pantone Asia, Inc.,
a New Jersey corporation.

“Pantone Germany” means Pantone Germany, Inc., a Delaware corporation, and
successor by merger to Pantone Germany Merger Sub, Inc., a Delaware corporation.

“Pantone India” means Pantone India, Inc., a Delaware corporation, and successor
by merger to Pantone India Merger Sub, Inc., a Delaware corporation.

 

21



--------------------------------------------------------------------------------

“Pantone Japan” means Pantone Japan, Inc., a Delaware corporation, formerly
known as Pantone Japan Merger Sub, Inc., and successor by merger to Pantone
Japan, Inc., a New Jersey corporation.

“Pantone UK” means Pantone U.K., Inc., a Delaware corporation, formerly known as
Pantone UK Merger Sub, Inc., and successor by merger to Pantone U.K., Inc., a
New Jersey corporation.

“Pantone Merger Agreement” as defined in the Recitals hereto.

“Pantone Merger Documents” means the Pantone Merger Agreement and all schedules,
exhibits and annexes thereto and all side letters, agreements and documents
affecting the terms thereof or entered into in connection therewith, including,
without limitation, (a) that certain Certificate of Merger filed with the
Secretary of State of the State of Delaware evidencing the merger of Pantone
Merger Sub, Inc., a Delaware corporation, with and into Pantone, (b) that
certain Certificate of Merger filed with the Secretary of State of the State of
Delaware evidencing the merger of Pantone Germany Merger Sub, Inc., a Delaware
corporation, with and into Pantone Germany, (c) that certain Certificate of
Merger filed with the Secretary of State of the State of Delaware evidencing the
merger of Pantone India Merger Sub, Inc., a Delaware corporation, with and into
Pantone India, (d) those certain Certificates of Merger filed with the Secretary
of State of the State of New Jersey and the Secretary of State of the State of
Delaware evidencing the merger of Pantone Asia, Inc., a New Jersey corporation,
with and into Pantone Asia and evidencing the name change of from “Pantone Asia
Mergers Sub, Inc.” to “Pantone Asia, Inc.”, (e) those certain Certificates of
Merger filed with the Secretary of State of the State of New Jersey and the
Secretary of State of the State of Delaware evidencing the merger of Pantone
Japan, Inc., a New Jersey corporation, with and into Pantone Japan and
evidencing the name change of from “Pantone Japan Merger Sub, Inc.” to “Pantone
Japan, Inc.”, and (f) those certain Certificates of Merger filed with the
Secretary of State of the State of New Jersey and the Secretary of State of the
State of Delaware evidencing the merger of Pantone U.K., Inc., a New Jersey
corporation, with and into Pantone UK and evidencing the name change of from
“Pantone UK Merger Sub, Inc.” to “Pantone U.K., Inc.”

“Pantone Mergers” means, collectively, (a) the merger of Pantone Merger Sub,
Inc., a Delaware corporation, with and into Pantone, with Pantone as the
surviving entity, (b) the merger of Pantone Asia, Inc., a New Jersey
corporation, with and into Pantone Asia, with Pantone Asia as the surviving
entity, (c) the merger of Pantone Germany Merger Sub, Inc., a Delaware
corporation, with and into Pantone Germany, with Pantone Germany as the
surviving entity, (d) the merger of Pantone India Merger Sub, Inc., a Delaware
corporation, with and into Pantone India, with Pantone India as the surviving
entity, (e) the merger of Pantone Japan, Inc., a New Jersey corporation, with
and into Pantone Japan, with Pantone Japan as the surviving entity, and (f) the
merger of Pantone U.K., Inc., a New Jersey corporation with and into Pantone UK,
with Pantone UK as the surviving entity.

“Pantone Targets” means, collectively, Pantone, Pantone Asia, Pantone Germany,
Pantone India, Pantone Japan and Pantone UK.

“Participant Register” as defined in Section 10.6(g)(ii).

 

22



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Acquisition” means any acquisition by Borrower or any of its wholly
owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(iii) in the case of the acquisition of Capital Stock, all of the Capital Stock
(except for any such Securities in the nature of directors’ qualifying shares
required pursuant to applicable law) acquired or otherwise issued by such Person
or any newly formed Subsidiary of Borrower in connection with such acquisition
shall be owned 100% by Borrower or a Guarantor thereof, and Borrower shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary of
Borrower, each of the actions set forth in Sections 5.10 and/or 5.11, as
applicable;

(iv) Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.8 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended,
(as determined in accordance with Section 6.8(e)) (except that, for such
purpose, the maximum permitted Leverage Ratio as of any date prior to the last
day of the Fiscal Quarter ending on or closest to March 31, 2008 shall be deemed
to be 6.50 to 1.00);

(v) Borrower shall have delivered to Lead Arranger (A) at least ten
(10) Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 6.8 as required under clause (iv) above,
together with all relevant financial information with respect to such acquired
assets, including, without limitation, the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.8;

(vi) after giving effect to such acquisition (and the borrowing of any
“Revolving Loans” under and as defined in the First Lien Credit Agreement in
connection therewith, the “Revolving Commitments” under and as defined in the
First Lien Credit Agreement shall exceed the “Total Utilization of Revolving
Commitments” under and as defined in the First Lien Credit Agreement plus the
“Existing Headquarters Reserve” under and as defined in the First Lien Credit
Agreement by at least $15,000,000; and

 

23



--------------------------------------------------------------------------------

(vii) any Person or assets or division as acquired in accordance herewith shall
be in same or similar business or same or similar lines of business in which
Borrower and/or its Subsidiaries were engaged as of the Closing Date.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Phase I Report” means, with respect to any Real Property, a report that
(i) conforms to the ASTM Standard Practice for Environmental Site Assessments:
Phase I Environmental Site Assessment Process, E 1527 and (ii) was conducted no
more than six months prior to the date such report is required to be delivered
hereunder, by one or more environmental consulting firms reasonably satisfactory
to Lead Arranger.

“Platform” as defined in Section 5.1(q).

“Pledge and Security Agreement” means the Second Lien Pledge and Security
Agreement, dated as of October 24, 2007, by and among Borrower, each Guarantor
and Collateral Agent, for the benefit of the Secured Parties, substantially in
the form of Exhibit H, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Pledge Threshold” as defined in Section 5.13.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section as the Prime Rate (currently defined as the base rate on corporate
loans posted by at least 75% of the nation’s thirty (30) largest banks), as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Agent or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Principal Office” means Administrative Agent’s “Principal Office” as set forth
on Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as Administrative Agent may from time to time designate in writing
to Borrower and each Lender.

“Prior Tender Offer” means the tender offer by Borrower to acquire all the
issued and outstanding Securities of Amazys that resulted in the acquisition of
substantially all of the issued and outstanding Securities of Amazys by the
Company on July 5, 2006.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means with respect to any Lender, the percentage obtained by
dividing (a) the Loan Exposure of that Lender by (b) the aggregate Loan Exposure
of all Lenders.

 

24



--------------------------------------------------------------------------------

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Real Property” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased
and operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Refinancing” means the payment in full in cash of the Existing Indebtedness and
the termination of all commitments provided thereunder and the discharge and/or
release of all guarantees and collateral provided in connection therewith.

“Register” as defined in Section 2.7(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the US Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Related Agreements” means, collectively, the Pantone Merger Documents, the
First Lien Credit Agreement and all “Credit Documents” under and as defined in
the First Lien Credit Agreement.

“Related Fund” means, (i) with respect to any Lender, a CLO managed by such
Lender or by an Affiliate of such Lender and (ii) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“Related Party Assignment” as defined in Section 10.6(b).

“Related Party Register” as defined in Section 10.6(b).

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.23.

“Required Prepayment Date” as defined in Section 2.15(b).

“Requisite Lenders” means one or more Lenders having or holding Loan Exposure
representing more than 50% of the aggregate Loan Exposure of all Lenders.

 

25



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares or units of any Capital Stock of Borrower
or any Subsidiary of Borrower now or hereafter outstanding, except a dividend
payable solely in shares or units of any Capital Stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock of Borrower or any Subsidiary of Borrower now or hereafter outstanding;
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire any Capital Stock of Borrower or
any Subsidiary of Borrower now or hereafter outstanding and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to the Existing Headquarters Loan.

“S&P” means Standard & Poor’s Ratings Services.

“Second Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is (i) the only
Lien to which such Collateral is subject, other than any Permitted Lien and
(ii) second in priority by contract only to the Liens created under or relating
to the First Lien Credit Agreement or by contract or applicable law to any
Permitted Lien which is permitted to have priority pursuant to the terms of
Section 6.2.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on such date of
determination and reflected in the Projections or with respect to any
transaction contemplated or undertaken after the Closing Date; and (c) such
Person has not incurred and does not intend to incur, or believe (nor should it
reasonably believe) that it will incur, debts beyond its ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) such
Person is “solvent” within the meaning given that term and similar terms under
the Bankruptcy Code and other applicable laws relating to fraudulent transfers
and conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time,

 

26



--------------------------------------------------------------------------------

represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No.5).

“Subject Transaction” as defined in Section 6.8(d).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding. For
the avoidance of doubt, from and after the Closing Date, the Pantone Targets and
each of their respective Subsidiaries shall constitute Subsidiaries of Borrower.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed and
all interest, penalties, additions to tax and all other liabilities with respect
thereto; provided, “Tax on the overall net income” of a Person shall be
construed as a reference to a tax imposed by the jurisdiction in which that
Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located on all or part
of the net income, profits or gains (whether worldwide, or only insofar as such
income, profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person (and/or, in the case of a Lender, its
applicable lending office).

“Terminated Lender” as defined in Section 2.23.

“Title Policy” as defined in Section 3.1(l)(iii).

“Transaction Costs” means the interest, premiums, fees, costs and expenses
payable by Borrower or any of Borrower’s Subsidiaries on or before the Closing
Date in connection with the transactions contemplated by the Credit Documents
and the Related Agreements.

“Trigger Fiscal Quarter” as defined in Section 6.8(a).

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“U.S. Lender” as defined in Section 2.20(d).

 

27



--------------------------------------------------------------------------------

“USA PATRIOT Act” as defined in Section 4.25.

“Waivable Mandatory Prepayment” as defined in Section 2.15(b).

“X-Rite International” means X-Rite International, Inc., a corporation formed
under the laws of Barbados.

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Sections 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.

1.3. Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
Any terms defined herein by reference to the First Lien Credit Agreement and any
sections of the First Lien Credit Agreement referenced herein shall include any
similar terms as defined or similar sections, as the case may be, in any
refinancing of the First Lien Credit Agreement that is permitted under this
Agreement and the Intercreditor Agreement.

SECTION 2. LOANS

2.1. Loans

(a) Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Loan to Borrower in an amount
equal to such Lender’s Commitment. Borrower may make only one borrowing under
the Commitment which shall be on the Closing Date. Any amount borrowed under
this Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder with respect to
the Loans shall be paid in full no later than the Maturity Date. Each Lender’s
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Commitment on such
date.

(b) Borrowing Mechanics for Loans. Borrower shall deliver to Administrative
Agent a fully executed Funding Notice no later than three Business Days (or such
shorter period

 

28



--------------------------------------------------------------------------------

as Administrative Agent may agree) prior to the Closing Date. Promptly upon
receipt by Administrative Agent of such Funding Notice, Administrative Agent
shall notify each Lender of the proposed borrowing.

Each Lender shall make its Loan available to Administrative Agent not later than
12:00 p.m. (New York City time) (or such later time as agreed to by
Administrative Agent and each Lender) on the Closing Date, by wire transfer of
same day funds in Dollars, at the Principal Office designated by Administrative
Agent, or by such time and at such location as Administrative Agent shall
otherwise reasonably agree. Upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of the
Loan available to Borrower on the Closing Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or to such other account
as may be designated in writing to Administrative Agent by Borrower.

2.2. [Reserved]

2.3. [Reserved]

2.4. [Reserved]

2.5. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the Closing Date that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
the Closing Date, Administrative Agent may assume that such Lender has made such
amount available to Administrative Agent on the Closing Date and Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to Borrower a corresponding amount on the Closing Date. If such corresponding
amount is not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon, for each day from the
Closing Date until the date such amount is paid to Administrative Agent, at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate. If such Lender
does not pay such corresponding amount forthwith upon Administrative Agent’s
demand therefor, Administrative Agent shall promptly notify Borrower and
Borrower shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from the Closing Date until the
date such amount is paid to Administrative Agent, at the rate payable hereunder
for Base Rate Loans.

 

29



--------------------------------------------------------------------------------

Nothing in this Section 2.5(b) shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

2.6. Use of Proceeds. The proceeds of the Loans shall be used on the Closing
Date solely (i) to finance, in part, the Acquisition, (ii) to consummate the
Refinancing and (iii) to pay the Transaction Costs.

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any applicable Loans; and provided,
further, that in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern, absent manifest
error.

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at the Principal Office a register for the recordation of the
names and addresses of Lenders and the principal amount (and stated interest
thereon) of the Loans of each Lender from time to time (the “Register”). The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Administrative Agent shall record, or shall cause to be recorded, in the
Register the Loans in accordance with the provisions of Section 10.6, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be conclusive and binding on Borrower and each Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect Borrower’s Obligations in respect of
any Loan. Borrower hereby designates BNY to serve as Borrower’s agent solely for
purposes of maintaining the Register as provided in this Section 2.7, and
Borrower hereby agrees that, to the extent BNY serves in such capacity, BNY and
its officers, directors, employees, agents, subagents and affiliates shall
constitute “Indemnitees.”

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note to evidence such Lender’s Loan.

2.8. Interest on Loans

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or

 

30



--------------------------------------------------------------------------------

(ii) in the case of a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus
the Applicable Margin.

(b) The basis for determining the rate of interest with respect to any Loan and
the Interest Period with respect to any Eurodollar Rate Loan, shall be selected
by Borrower and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be;
provided, until the date which is the earlier of (i) the completion of the
primary syndication of the Loans as determined by the Agents and (ii) sixty
(60) days following the Closing Date, the Loans shall be maintained as either
(A) Eurodollar Rate Loans having an Interest Period of one (1) month or (B) Base
Rate Loans. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or the
last Interest Payment Date with respect to such Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

31



--------------------------------------------------------------------------------

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

2.9. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

to convert at any time all or any part of any Loan equal to $1,000,000 and
integral multiples of $250,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, a Eurodollar Rate Loan may only be converted on
the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless Borrower shall pay all amounts due under Section 2.18 in connection with
any such conversion; or

upon the expiration of any Interest Period applicable to any Eurodollar Rate
Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $250,000 in excess of that amount as a Eurodollar Rate
Loan.

(b) Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 1:00 p.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.

2.10. Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this

 

32



--------------------------------------------------------------------------------

Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

2.11. Fees. Borrower agrees to pay to Agents for the account of Agents and
Lenders, as applicable, such fees in the amounts and at the times separately
agreed upon.

2.12. Payment at Maturity. The Loans, together with all other amounts owed
hereunder with respect thereto, shall be paid in full no later than the Maturity
Date.

2.13. Voluntary Prepayments; Call Protection.

(a) Voluntary Prepayments.

Subject to Section 2.13(b) below, at any time and from time to time:

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount; and

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $250,000
and integral multiples of $100,000 in excess of that amount.

All such prepayments shall be made:

(3) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(4) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans.

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice by telefacsimile or telephone to each Lender).
Upon the giving of any such notice, the principal amount of the Loans specified
in such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

(b) Call Protection. In the event that the Loans are prepaid or repaid in whole
or in part on or prior to the second anniversary of the Closing Date, Borrower
shall pay to the Lenders a prepayment premium on the amount so prepaid or repaid
as follows:

 

Relevant period

   Prepayment premium as
a percentage of the
amount so prepaid
or repaid  

On or prior to the first anniversary of the Closing Date

   2.0 %

On or prior to the second anniversary of the Closing Date but after the first
anniversary of the Closing Date

   1.0 %

After the second anniversary of the Closing Date

   0.0 %

 

33



--------------------------------------------------------------------------------

2.14. Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. No later than the third (3rd) Business Day following the date
of receipt by Borrower or any of its Subsidiaries of any Net Asset Sale
Proceeds, Borrower shall prepay the Loans as set forth in Section 2.15 in an
aggregate amount equal to such Net Asset Sale Proceeds; provided, (i) so long as
no Default or Event of Default shall have occurred and be continuing, and
(ii) to the extent that aggregate Net Asset Sale Proceeds from the Closing Date
through the applicable date of determination do not exceed $5,000,000, Borrower
shall have the option, directly or through one or more of its Subsidiaries, to
invest Net Asset Sale Proceeds within 180 days of receipt thereof in long-term
productive assets of the general type used in the business of Borrower and its
Subsidiaries; provided, further, that on or prior to June 30, 2008, the Net
Asset Sale Proceeds from the Existing Headquarters Asset Sale may be applied
first against the Existing Headquarters Loan, with any such Net Asset Sale
Proceeds remaining after payment in full in cash of the Existing Headquarters
Loan being applied as otherwise required by this Section 2.14(a) (without being
reinvested as otherwise permitted by Section 2.14(a)).

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Borrower or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.15 in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds; provided, (i) so long
as no Default or Event of Default shall have occurred and be continuing, and
(ii) to the extent that aggregate Net Insurance/Condemnation Proceeds from the
Closing Date through the applicable date of determination do not exceed
$5,000,000, Borrower shall have the option, directly or through one or more of
its Subsidiaries to invest such Net Insurance/Condemnation Proceeds within 180
days of receipt thereof in long term productive assets of the general type used
in the business of Borrower and its Subsidiaries, which investment may include
the repair, restoration or replacement of the applicable assets thereof.

(c) Key-Man Life Insurance Proceeds. No later than the first Business Day
following the date of receipt by Borrower or any of its Subsidiaries, or
Administrative Agent as loss payee, of any net proceeds of any Key Person Life
Insurance Policy, Borrower shall prepay the Loans as set forth in Section 2.15
in an aggregate amount equal to such net proceeds.

(d) Issuances of Debt and Equity. On the date of receipt by Borrower or any of
its Subsidiaries of any Cash proceeds from the issuance of Capital Stock of
Borrower or any of its Subsidiaries or the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (other than (x) Excluded Equity Issuances
and (y) with respect to any Indebtedness permitted to

 

34



--------------------------------------------------------------------------------

be incurred pursuant to Section 6.1), Borrower shall prepay the Loans as set
forth in Section 2.15 in an aggregate amount equal to 100% of such proceeds, net
of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses.

(e) Consolidated Excess Cash Flow. In the event that there shall be Consolidated
Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year ending on
December 31, 2008), Borrower shall, no later than ninety days after the end of
such Fiscal Year, prepay the Loans as set forth in Section 2.15 in an aggregate
amount equal to (i) 75% of such Consolidated Excess Cash Flow minus
(ii) voluntary repayments of the Loans; provided, for any Fiscal Year in which
the Leverage Ratio (determined by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Leverage Ratio as of the
last day of such Fiscal Year) shall be 3.00:1.00 or less, Borrower shall only be
required to make the prepayments and/or reductions otherwise required hereby in
an amount equal to 50% of such Consolidated Excess Cash Flow.

(f) Notwithstanding anything in Section 2.13(a) or Section 2.14(a), (b), (c),
(d) or (e) to the contrary, no mandatory prepayment of outstanding Loans shall
be required under such Sections until the “Discharge of First Lien Obligations”
under and as defined in the Intercreditor Agreement.

(g) Prepayment Premium. Any prepayments made pursuant to Section 2.14(a) through
2.14(d) shall be subject to the Call Protection provisions of Section 2.13(b).

(h) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.14(a) through 2.14(e), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans
in an amount equal to such excess, and Borrower shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

2.15. Application of Prepayments.

(a) Any prepayment shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans.

(b) Anything contained herein to the contrary notwithstanding, so long as any
Loans are outstanding, in the event Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Loans, not less than three
Business Days prior to the date (the “Required Prepayment Date”) on which
Borrower is required to make such Waivable Mandatory Prepayment, Borrower shall
notify Administrative Agent of the amount of such prepayment, and Administrative
Agent will promptly thereafter notify each Lender of the amount of such Lender’s
Pro Rata Share of such Waivable Mandatory Prepayment. Each such Lender may, in
its sole discretion, waive the payment to such Lender of such Waivable

 

35



--------------------------------------------------------------------------------

Mandatory Prepayment by giving written notice to Borrower and Administrative
Agent of its election to do so on or before the first Business Day prior to the
Required Prepayment Date (it being understood that any Lender which does not
notify Borrower and Administrative Agent in writing of its election to waive
such Waivable Mandatory Prepayment on or before the first Business Day prior to
the Required Prepayment Date shall not be deemed to have waived its rights to
receive such Waivable Mandatory Prepayment, and such Lender shall receive such
Waivable Mandatory Prepayment on the Required Prepayment Date). On the Required
Prepayment Date, Borrower shall pay to Administrative Agent that portion of the
Waivable Mandatory Prepayment payable to those Lenders that have not, in
accordance with this Section 2.15(b), waived such Waivable Mandatory Prepayment,
to prepay the Loans of such Lenders (which prepayment shall be applied in
accordance with Section 2.15). The remaining amount of the Waivable Mandatory
Prepayment shall be retained by Borrower and used for any purpose not prohibited
by this Agreement or the other Credit Documents.

2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office designated by Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including, without limitation, all fees payable with
respect thereto, to the extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Whenever any payment to be made hereunder with respect to any Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day unless such succeeding Business Day occurs
after the Maturity Date, in which case, such payment shall be made on the
immediately preceding Business Day.

(f) Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

 

36



--------------------------------------------------------------------------------

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

(h) Subject to the terms of the Intercreditor Agreement, if an Event of Default
shall have occurred and not otherwise been waived, and the maturity of the
Obligations shall have been accelerated pursuant to Section 8.1, all payments or
proceeds received by Agents hereunder in respect of any of the Obligations,
shall be applied in accordance with the application arrangements described in
Section 7.2 of the Pledge and Security Agreement.

2.17. Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 

37



--------------------------------------------------------------------------------

2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans (i) has become unlawful
as a result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the Closing Date which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, Eurodollar Rate
Loans shall be suspended until such notice shall be withdrawn by the Affected
Lender, (2) to the extent such determination by the Affected Lender relates to a
Eurodollar Rate Loan then being requested by Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Affected Lender shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans (the “Affected Loans”) shall be terminated at the earlier
to occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.18(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

 

38



--------------------------------------------------------------------------------

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid by such Lender to
Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans occurs on a date prior to the last day of an Interest Period applicable to
that Loan (including, without limitation, pursuant to Section 2.13(b) hereof);
or (iii) if any prepayment of any of its Eurodollar Rate Loans is not made on
any date specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

2.19. Increased Costs; Capital Adequacy.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the Closing Date (or in the case of
any Lender that becomes a party after the Closing Date, the date that such
Lender becomes a party hereto), or compliance by such Lender with any guideline,
request or directive issued or made after the Closing Date by any central bank
or other governmental or quasi-governmental authority (whether or not having the
force of law): (i) subjects such Lender (or its applicable lending office) to
any additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of the

 

39



--------------------------------------------------------------------------------

other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to Eurodollar Rate Loans that
are reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
such Lender (or its applicable lending office) or its obligations hereunder or
the London interbank market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining
Loans hereunder or to reduce any amount received or receivable by such Lender
(or its applicable lending office) with respect thereto; then, in any such case,
Borrower shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder. Such Lender shall deliver to Borrower
(with a copy to Administrative Agent) a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to such
Lender under this Section 2.19(a), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or participations therein or other obligations hereunder
with respect to the Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after-tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

40



--------------------------------------------------------------------------------

2.20. Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by any Credit Party to Administrative Agent or any Lender under
any of the Credit Documents: (i) Borrower shall notify Administrative Agent of
any such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay or cause to be paid any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on any Credit Party) for its own account or (if
that liability is imposed on Administrative Agent or such Lender, as the case
may be) on behalf of and in the name of Administrative Agent or such Lender;
(iii) the sum payable by such Credit Party in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made (including deductions
applicable to additional sums payable pursuant to this paragraph (b)); and
(iv) within thirty (30) days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty (30) days after the
due date of payment of any Tax which it is required by clause (ii) above to pay,
Borrower shall deliver to Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided, no such
additional amount shall be required to be paid to any Lender under clause
(iii) above except to the extent that any change after the Closing Date (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
after the effective date of the Assignment Agreement pursuant to which such
Lender became a Lender (in the case of each other Lender) in any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the Closing Date or at the date of such
Assignment Agreement, as the case may be, in respect of payments to such Lender;
provided that additional amounts shall be payable to a Lender to the extent such
Lender’s assignor was entitled to receive such additional amounts.

(c) Other Taxes. In addition, each Credit Party agrees to pay to the relevant
Governmental Authority in accordance with applicable law any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Credit Document (“Other Taxes”). Each Credit Party shall deliver to
Administrative Agent and each Lender an official receipt (or, if an official
receipt is not available, such other evidence of payment as shall be
satisfactory to Administrative Agent and such Lender) in respect of any Other
Taxes payable hereunder promptly after payment of such Other Taxes.

 

41



--------------------------------------------------------------------------------

(d) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall deliver to Administrative Agent for transmission to Borrower (or, in the
case of an assignee pursuant to a Related Party Assignment, to the assigning
Lender only), on or prior to the Closing Date (in the case of each Lender listed
on the signature pages hereof on the Closing Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (i) two original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower (or, in the case of an assignee pursuant to a Related Party
Assignment, at the request of the assigning Lender only) to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of principal, interest,
fees or other amounts payable under any of the Credit Documents, or (ii) if such
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Internal Revenue Code, a Certificate re Non-Bank Status together with two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower (or, in the case of an assignee pursuant to a Related Party
Assignment, at the request of the assigning Lender only) to establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to any payments to such Lender of interest payable under
any of the Credit Documents. Each Lender that is a United States person (as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code) for United
States federal income tax purposes (a “U.S. Lender”) and is not an exempt
recipient within the meaning of Treasury Regulation Section 1.6049-4(c) shall
deliver to Administrative Agent and Borrower (or, in the case of an assignee
pursuant to a Related Party Assignment, at the request of the assigning Lender
only) on or prior to the Closing Date (or, if later, on or prior to the date on
which such Lender becomes a party to this Agreement) two original copies of
Internal Revenue Service Form W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to such an exemption. Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to this Section 2.20(d) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower (or, in the case of an
assignee pursuant to a Related Party Assignment, at the request of the assigning
Lender only) two new original copies of Internal Revenue Service Form W-8BEN,
W-8ECI and/or W-8IMY (or, in each case, any successor forms), or a Certificate
re Non-Bank Status and two original copies of Internal Revenue Service Form
W-8BEN (or any successor form), as the case may be, properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower (or, in the case of
an assignee pursuant to a Related Party Assignment, at the request of the

 

42



--------------------------------------------------------------------------------

assigning Lender only) to confirm or establish that such Lender is not subject
to deduction or withholding of United States federal income tax with respect to
payments to such Lender under the Credit Documents, or notify Administrative
Agent and Borrower of its inability to deliver any such forms, certificates or
other evidence. Borrower shall not be required to pay any additional amount to
any Non-US Lender under Section 2.20(b)(iii) if such Lender shall have failed
(1) to deliver the forms, certificates or other evidence referred to in the
first sentence of this Section 2.20(d), or (2) upon the request of Borrower or
Administrative Agent for such form, certificates or other evidence, to notify
Administrative Agent and Borrower (or, in the case of an assignee pursuant to a
Related Party Assignment, notify the assigning Lender only) of its inability to
deliver any such forms, certificates or other evidence, as the case may be;
provided, if such Lender shall have satisfied the requirements of the first
sentence of this Section 2.20(d) on the Closing Date or on the date of the
Assignment Agreement pursuant to which it became a Lender, as applicable (other
than pursuant to the last sentence of this Section 2.20(d)), nothing in this
last sentence of Section 2.20(d) shall relieve Borrower of its obligation to pay
any additional amounts pursuant this Section 2.20 in the event that, as a result
of any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing the fact that
such Lender is not subject to withholding as described herein.

(e) Notwithstanding anything in Section 2.20(a), (b), (c) or (d) to the
contrary, a Lender shall not be required to deliver any form pursuant to
Section 2.20(d) that such Lender is not legally able to deliver.

2.21. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, fund or maintain its Loans, including any Affected Loans,
through another office of such Lender, or (b) take such other measures as such
Lender may deem reasonable, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.18, 2.19 or 2.20 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.21 unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrower pursuant to this
Section 2.21 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to Borrower (with a copy to Administrative
Agent) shall be conclusive absent manifest error.

2.22. [Reserved]

 

43



--------------------------------------------------------------------------------

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b) in connection with any proposed amendment, modification, termination, waiver
or consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender or Non-Consenting Lender (the
“Terminated Lender”), Borrower may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and the
assignment fees, if any, in connection with such assignment shall be paid as
follows: Borrower shall pay the fees, if any, payable thereunder in connection
with any such assignment from an Increased Cost Lender or a Non-Consenting
Lender; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the principal of all
outstanding Loans of the Terminated Lender; (2) on the date of such assignment,
Borrower shall pay any amounts payable to such Terminated Lender pursuant to
Section 2.18(c), 2.19 or 2.20; or otherwise as if it were a prepayment; (3) on
the next Interest Payment Date, an amount equal to accrued interest and all
accrued, but theretofore unpaid fees pursuant to Section 2.11, if any, shall be
paid to Terminated Lender and Replacement Lender in accordance with
Section 10.6(d); and (4) in the event such Terminated Lender is a Non-Consenting
Lender, (I) Borrower shall pay any amounts payable to such Non-Consenting Lender
pursuant to Section 2.13(b), and (II) each Replacement Lender shall consent, at
the time of such assignment, to each matter in respect of which such Terminated
Lender was a Non-Consenting Lender. Upon the prepayment of all amounts owing to
any Terminated Lender such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.

 

44



--------------------------------------------------------------------------------

SECTION 3. CONDITIONS PRECEDENT

3.1. Closing Date. The obligation of each Lender to make a Loan on the Closing
Date is subject to the satisfaction of the following conditions on or before the
Closing Date:

(a) Credit Documents and Other Documents. Lead Arranger and the Lenders shall
have received on or prior to the Closing Date each of the following, each dated
the Closing Date unless otherwise agreed by Lead Arranger and the Lenders, in
form and substance satisfactory to Lead Arranger and the Lenders:

(i) this Agreement and each other Credit Document, executed and delivered by
each applicable Credit Party, for the account of each Lender having requested
the same by notice to Lead Arranger and Borrower received by each at least 3
Business Days prior to the Closing Date (or such later date as may be agreed by
Borrower); and

(ii) the other agreements, documents, instruments and other items set forth on
the Closing Agenda and Document Checklist attached hereto as Appendix I, each
duly executed and notarized, in each instance, to the extent applicable.

(b) Fees and Expenses. There shall have been paid to Administrative Agent and
the Lenders, for the account of Administrative Agent and each Lender, as the
case may be, all fees and all reimbursements of costs or expenses, in each case
due and payable under the Credit Documents and any Related Agreements on or
before the Closing Date.

(c) Related Transactions. Lead Arranger and the Lenders shall be satisfied that:

(i) as certified to Administrative Agent and the Lenders, the Acquisition
(including the Pantone Mergers) shall have been concurrently consummated in
accordance with the terms of the Pantone Merger Agreement and the other Pantone
Merger Documents. The Pantone Merger Documents shall not have been amended or
otherwise modified in any manner adverse to the Lenders in any material respect,
and no material provision of the Pantone Merger Documents shall have been
waived, amended, supplemented or otherwise modified in any manner without the
prior written approval of the Lenders (which approval shall not be unreasonably
withheld);

(ii) all related governmental and third party approvals necessary in connection
with the transactions contemplated by the Pantone Merger Documents shall have
been obtained and shall be in full force and effect and all applicable waiting
periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and all applicable rules and regulations thereunder shall have expired
or been terminated;

(iii) Borrower shall have received or shall concurrently receive at least
$270,000,000 in gross cash proceeds from the borrowing of First Lien Term Loans;

(iv) the First Lien Credit Documents and the Intercreditor Agreement shall have
been approved by Agents and the Lenders, which approval may not be unreasonably
withheld, and each Lender’s and Agent’s approval of the First Lien Credit
Documents and the Intercreditor Agreement shall be deemed given by its execution
and delivery of its respective signature page to this Agreement; and

 

45



--------------------------------------------------------------------------------

(v) Lead Arranger shall have received or shall concurrently receive
(A) reasonably satisfactory evidence that the Existing Indebtedness shall have
been terminated and all amounts thereunder shall have been paid in full and all
commitments to lend or make other extensions of credit thereunder shall have
been terminated and (B) reasonably satisfactory arrangements shall have been
made for the termination of all Liens granted in connection therewith.

(d) Representations and Warranties. Each of the representations and warranties
(a) made by any Credit Party in Sections 4.1(a), 4.1(b), 4.3, 4.5, 4.6, 4.17
(solely with respect to the Investment Company Act of 1940), 4.18, 4.22 and 4.25
and Section 4.1(a)(vii) of the Pledge and Security Agreement shall be true and
correct as of the Closing Date, with the same effect as if made on such date,
and (b) made by the Pantone Targets in the Pantone Merger Agreement (but only to
the extent that Borrower (or an Affiliate thereof) has the right to terminate
its obligations under the Pantone Merger Agreement as a result of a breach of
such representations and warranties in the Pantone Merger Agreement (determined
without regard to whether any notice is required to be delivered by Borrower))
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of the Closing Date.

(e) Financial Statements. Lenders shall have received from Borrower the
Historical Financial Statements.

(f) No Material Adverse Effect. Since December 31, 2006, there shall not have
occurred any event, condition or circumstance that, either individually or in
the aggregate, has had or could reasonably be expected to have, a “Material
Adverse Effect” under and as defined in the Pantone Merger Agreement.

(g) No Event of Default. At the time of funding of the Loans, no Default or
Event of Default shall have occurred and be continuing.

(h) Closing Date. Lenders shall have made the Loans to the Company on or before
November 1, 2007.

(i) Funding Notice. Administrative Agent shall have received a Funding Notice in
accordance with Section 2.1(b).

(j) Organizational Documents; Incumbency. Lead Arranger shall have received
(i) sufficient copies of each Organizational Document executed and delivered by
each Credit Party, as applicable, and, to the extent applicable, certified as of
a recent date by the appropriate governmental official, for each Lender, each
dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Person executing the Credit
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Credit Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Credit
Documents and the Related Agreements to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary or an assistant secretary as being in full force and effect
without

 

46



--------------------------------------------------------------------------------

modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date; and (v) such other documents as Lead Arranger may
reasonably request.

(k) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected Second Priority
security interest in the personal property Collateral, the Credit Parties shall
have delivered to Lead Arranger and Collateral Agent:

(i) evidence satisfactory to Lead Arranger of the compliance by each Credit
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including, without limitation, their obligations to
execute and deliver UCC financing statements, originals of securities,
certificates, stock powers, instruments and chattel paper, intellectual property
security agreements and any agreements governing deposit and/or securities
accounts as provided therein), including, without limitation, delivery of the
items set forth on Schedule 3.1(k);

(ii) opinions of counsel (which counsel shall be reasonably satisfactory to Lead
Arranger) with respect to the creation and perfection of the security interests
in favor of Collateral Agent in such Collateral and such other matters governed
by the laws of each jurisdiction in which any Credit Party or any personal
property Collateral is located as Lead Arranger may reasonably request, in each
case in form and substance reasonably satisfactory to Lead Arranger; and

(iii) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including, without limitation, (A) a
Landlord Waiver and Consent Agreement executed by the landlord of any Leasehold
Property and by the applicable Credit Party and (B) any intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 6.1(b)) and
made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Lead Arranger.

(l) Real Estate Assets. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected Second Priority security interest in certain Real
Estate Assets, Lead Arranger and Collateral Agent shall have received from
Borrower and each applicable Guarantor:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Real Estate
Asset listed in Schedule 3.1(l) (each, a “Closing Date Mortgaged Property”);

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Lenders) in the state in each state in which a Closing Date Mortgaged Property
is located with respect to the enforceability of the form of Mortgage to be
recorded in such state and such other matters as Lenders may reasonably request,
in each case in form and substance reasonably satisfactory to Lenders;

 

47



--------------------------------------------------------------------------------

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title company reasonably satisfactory to Lenders
with respect to each Closing Date Mortgaged Property (each, a “Title Policy”),
in amounts not less than the fair market value of each Closing Date Mortgaged
Property, together with a title report issued by a title company with respect
thereto, dated not more than thirty (30) days prior to the Closing Date, and
copies of all recorded documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to
Lenders and (B) evidence satisfactory to Lenders that such Credit Party has paid
to the title company or to the appropriate governmental authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for each Closing Date Mortgaged Property in the appropriate real
estate records;

(iv) evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors, in form and substance reasonably satisfactory to Lenders; and

(v) ALTA surveys of all Closing Date Mortgaged Properties, certified to
Collateral Agent, in form and substance reasonably satisfactory to Lenders.

(m) Evidence of Insurance. Lead Arranger and Collateral Agent shall have
received a certificate from Borrower’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.5 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.5.

(n) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of McDermott Will & Emery LLP and Dickinson Wright PLLC, counsel for Credit
Parties, in the forms of Exhibits D-1 and D-2, respectively, and as to such
other matters as Lead Arranger may reasonably request, dated as of the Closing
Date and otherwise in form and substance reasonably satisfactory to Lead
Arranger (and each Credit Party hereby instructs such counsel to deliver such
opinions to Agents and Lenders).

(o) Solvency Certificate. On the Closing Date, Lead Arranger shall have received
a solvency certificate from the chief financial officer of Borrower, in form and
substance reasonably acceptable to Lead Arranger.

(p) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Lead

 

48



--------------------------------------------------------------------------------

Arranger, singly or in the aggregate, materially impairs the Acquisition, the
financing thereof or any of the other transactions contemplated by the Credit
Documents, or that could have a Material Adverse Effect.

3.2. Notices Any Notice shall be executed by an Authorized Officer in a writing
delivered to Administrative Agent. In lieu of delivering a Notice, Borrower may
give Administrative Agent telephonic notice by the required time of any proposed
borrowing or conversion/continuation, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the applicable date of borrowing or
continuation/conversion. Neither Administrative Agent nor any Lender shall incur
any liability to Borrower in acting upon any telephonic notice referred to above
that Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make each Loan to
be made thereby, each Credit Party represents and warrants to each Lender, on
the Closing Date, that the following statements are true and correct (it being
understood and agreed that the representations and warranties made on the
Closing Date are deemed to be made after giving effect to the Acquisition and
the borrowings under the First Lien Credit Agreement):

4.1. Organization; Requisite Power and Authority; Qualification. Each of
Borrower and its Subsidiaries (a) is duly organized or formed, as applicable,
validly existing and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 4.1, (b) has all requisite corporate or
limited liability company, as applicable, power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

4.2. Capital Stock and Ownership. The Capital Stock of each of Borrower and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Borrower or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Borrower or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Borrower or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Borrower or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Borrower or any of its Subsidiaries. Schedule 4.2 correctly sets forth the
ownership interest of Borrower and each of its Subsidiaries in their respective
Subsidiaries as of the date hereof.

 

49



--------------------------------------------------------------------------------

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Subsidiaries, any of the Organizational
Documents of Borrower or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Borrower or any of
its Subsidiaries except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Borrower or any of its Subsidiaries except
to the extent such conflict, breach or default could not reasonably be expected
to have a Material Adverse Effect; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Borrower or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Borrower or any of its
Subsidiaries, except for such approvals or consents were obtained on or before
the date hereof (to the extent required to be so obtained by such date) or
otherwise by the Closing Date, and disclosed in writing to Lenders and except
for any such approvals or consents the failure of which to obtain will not have
a Material Adverse Effect.

4.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except as otherwise set forth
in the Related Agreements and on Schedule 4.5 hereto, and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the date hereof, neither Borrower nor any of its
Subsidiaries has any contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not

 

50



--------------------------------------------------------------------------------

reflected in the Historical Financial Statements or the notes thereto and which
in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and any of its Subsidiaries taken as a whole.

4.8. Projections. On and as of the date hereof, the projections of Borrower and
its Subsidiaries for the period of Fiscal Year 2008 through and including Fiscal
Year 2011 (the “Projections”), are based on good faith estimates and assumptions
made by the management of Borrower; provided, the Projections are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from such Projections and that the differences may be
material; provided further, as of the date hereof, management of Borrower
believed that the Projections were reasonable and attainable.

4.9. No Material Adverse Change. Since December 30, 2006, no event, circumstance
or change has occurred that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect.

4.10. [Reserved].

4.11. Adverse Proceedings, Etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither Borrower nor any of its Subsidiaries (a) is in violation
of any applicable laws (including Environmental Laws) that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

4.12. Payment of Taxes. Except as otherwise permitted under Section 5.3, all tax
returns and reports of Borrower and its Subsidiaries required to be filed by any
of them have been timely filed, and all taxes shown on such tax returns to be
due and payable and all assessments, fees and other governmental charges upon
Borrower and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Borrower knows of no proposed tax assessment against Borrower
or any of its Subsidiaries which is not being actively contested by Borrower or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor. Neither Borrower
not any of its Subsidiaries has ever been a party to an understanding or
arrangement constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Internal Revenue Code, or
has ever “participated” in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4.

4.13. Properties.

(a) Title. Each of Borrower and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of

 

51



--------------------------------------------------------------------------------

leasehold interests in real or personal property), and (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets reflected in their respective Historical Financial Statements referred to
in Section 4.5 and in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.9. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

(b) Real Estate. As of the date hereof, Schedule 4.13 contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect and
Borrower does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

4.14. Environmental Matters. Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law that, individually or in the aggregate,
could be expected to have a Material Adverse Effect. There are and, to each of
Borrower’ and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against Borrower or any of
its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Borrower
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Real
Property, and none of Borrower’ or any of its Subsidiaries’ operations involves
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Parts 260-270 or any state equivalent, except
in compliance with Environmental Laws. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Borrower or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

4.15. No Defaults. Neither Borrower nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

4.16. Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the date hereof, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults currently exist thereunder.

4.17. Governmental Regulation. Neither Borrower nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18. Margin Stock. Neither Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to such Credit Party will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors.

4.19. Employee Matters. Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the best knowledge of
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any of
its Subsidiaries or to the best knowledge of Borrower, threatened against any of
them, (b) no strike or work stoppage in existence or threatened involving
Borrower or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect, and (c) to the best knowledge of Borrower, no union
representation question existing with respect to the employees of Borrower or
any of its Subsidiaries and, to the best knowledge of Borrower, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.

4.20. Employee Benefit Plans. Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Each Employee Benefit Plan which is

 

53



--------------------------------------------------------------------------------

intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Employee Benefit Plan or any trust established under Title IV of ERISA has
been or is expected to be incurred by Borrower, any of its Subsidiaries or any
of their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected
to occur. Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws, no Employee Benefit Plan provides health or
welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Borrower, any of its Subsidiaries or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Borrower, its Subsidiaries and their respective ERISA Affiliates
for a complete withdrawal from such Multiemployer Plan (within the meaning of
Section 4203 of ERISA), when aggregated with such potential liability for a
complete withdrawal from all Multiemployer Plans, based on information available
pursuant to Section 4221(e) of ERISA is zero. Borrower, each of its Subsidiaries
and each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

4.21. Certain Fees. Other than as set forth on Schedule 4.21, no broker’s or
finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated hereby.

4.22. Solvency. Each Credit Party is and, upon the incurrence of any Obligation
by such Credit Party on any date on which this representation and warranty is
made, will be, Solvent.

4.23. Compliance with Statutes, Etc. Each of Borrower and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Borrower or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.24. Disclosure. No representation or warranty of Borrower, any Pantone Entity
or any of their respective Subsidiaries contained in any Credit Document, any
Related Agreement, or in any other documents, certificates or written statements
furnished to Lenders by or on behalf of Borrower, any Pantone Entity or any of
their respective Subsidiaries for use in

 

54



--------------------------------------------------------------------------------

connection with the transactions contemplated hereby contains any untrue
statement of a material fact or omits to state a material fact (known to
Borrower or such Pantone Entity, in the case of any document not furnished by
any of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Borrower or such Pantone Entity to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results. There are no facts
known (or which should upon the reasonable exercise of diligence be known) to
Borrower or any Pantone Entity (other than matters of a general economic nature)
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect and that have not been disclosed herein or in such
other documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

4.25. USA PATRIOT Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with the (i) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “USA PATRIOT Act”). No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

4.26. Insignificant Domestic Subsidiaries. As of the Closing Date, each
Insignificant Domestic Subsidiary is described on Schedule 4.26. Each of the
Insignificant Domestic Subsidiaries conducts (and shall conduct) no operations
and has (and shall have) no assets and no liabilities, in each case,
individually or in the aggregate, with a fair market value in excess of
$500,000.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that until payment in full of all
Obligations, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

5.1. Financial Statements and Other Reports. Borrower will deliver (to the
extent applicable) to Administrative Agent, Lead Arranger and Lenders:

(a) [Reserved].

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, the consolidated and consolidating balance sheets
of Borrower and its Subsidiaries as at

 

55



--------------------------------------------------------------------------------

the end of such Fiscal Quarter and the related consolidated (and with respect to
statements of income, consolidating) statements of income, stockholders’ equity
and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the consolidated and
consolidating balance sheets of Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated (and with respect to statements of
income, consolidating) statements of income, stockholders’ equity and cash flows
of Borrower and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and
(ii) with respect to such consolidated financial statements a report thereon of
Ernst & Young LLP or other independent certified public accountants of
recognized national standing selected by Borrower, and reasonably satisfactory
to Requisite Lenders (which report shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of the
Credit Documents and (2) whether, in connection therewith, any condition or
event that constitutes a Default or an Event of Default has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof;

(d) Compliance Certificate. Together with each delivery of financial statements
of Borrower and its Subsidiaries pursuant to Sections 5.1(b) and 5.1(c), a duly
executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Requisite Lenders;

 

56



--------------------------------------------------------------------------------

(f) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Borrower with respect thereto; (ii) that any
Person has given any notice to Borrower or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 8.1(b);
or (iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

(g) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by Borrower to Lenders, or
(ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii), if adversely determined could be reasonably expected
to have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to Borrower to enable Lenders
and their counsel to evaluate such matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (2) all notices received by Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Requisite Lenders shall reasonably request;

(i) Financial Plan. As soon as practicable and in any event no later than
forty-five (45) days following the first Business Day of each Fiscal Year, a
consolidated plan and financial forecast for the then current Fiscal Year and
the forthcoming two (2) Fiscal Years (or portions thereof) on a year by year
basis, and for the then current Fiscal Year on a quarter by quarter basis (a
“Financial Plan”), including (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Borrower and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, and (ii) forecasted consolidated statements of
income and cash flows of Borrower and its Subsidiaries for each month of each
such Fiscal Year and (iii) forecasts demonstrating projected compliance with the
requirements of Section 6.8 through the final maturity date of the Loans;

(j) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a report in form and substance satisfactory to Requisite
Lenders outlining all

 

57



--------------------------------------------------------------------------------

material insurance coverage maintained as of the date of such report by Borrower
and its Subsidiaries and all material insurance coverage planned to be
maintained by Borrower and its Subsidiaries in the immediately succeeding Fiscal
Year;

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Borrower or Borrower;

(l) Notice Regarding Material Contracts. Promptly, and in any event within ten
(10) Business Days (i) after any Material Contract of Borrower or any of its
Subsidiaries is terminated or amended in a manner that could result in a
Material Adverse Effect to Borrower or such Subsidiary, as the case may be, or
(ii) any new Material Contract is entered into, a written statement describing
such event, with copies of such material amendments or new contracts, delivered
to Administrative Agent (to the extent such delivery is permitted by the terms
of any such Material Contract, provided, no such prohibition on delivery shall
be effective if it were bargained for by Borrower or its applicable Subsidiary
with the intent of avoiding compliance with this Section 5.1(l)), and an
explanation of any actions being taken with respect thereto;

(m) Information Regarding Collateral. (a) Borrower will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, (iii) in any
Credit Party’s jurisdiction of organization or (iv) in any Credit Party’s
Federal Taxpayer Identification Number or state organizational identification
number. Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral and for the Collateral at all times
following such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents. Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed;

(n) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c) and on the date hereof, Borrower shall deliver to Collateral
Agent a certificate of its Authorized Officer (i) either confirming that there
has been no change in such information since the date of the Collateral
Questionnaire delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section and/or identifying such changes
and (ii) certifying that all Uniform Commercial Code financing statements
(including fixtures filings, as applicable) and all supplemental intellectual
property security agreements or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above to the extent necessary to effect, protect and perfect the security
interests under the Collateral Documents for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);

(o) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally

 

58



--------------------------------------------------------------------------------

by Borrower to its security holders acting in such capacity or by any Subsidiary
of Borrower to its security holders other than Borrower or another Subsidiary of
Borrower, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by Borrower or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority, (iii) all press releases and other
statements made available generally by Borrower or any of its Subsidiaries to
the public concerning material developments in the business of Borrower or any
of its Subsidiaries of a kind generally required to be filed by Borrower and its
Subsidiaries on Form 8-K, and (B) such other information and data with respect
to Borrower or any of its Subsidiaries as from time to time may be reasonably
requested by Requisite Lenders; and

(p) Certification of Public Information. Concurrently with the delivery of any
document or notice required to be delivered pursuant to this Section 5.1,
Borrower shall indicate in writing whether such document or notice contains
Nonpublic Information. Any document or notice required to be delivered pursuant
to this Section 5.1 shall be deemed to contain Nonpublic Information unless
Borrower specifies otherwise. Borrower and each Lender acknowledges that certain
of the Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to Borrower, its Subsidiaries or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 5.1 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice which contains
Nonpublic Information (or is deemed to contain Nonpublic Information) shall not
be posted on that portion of the Platform designated for such public side
Lenders.

5.2. Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party (other
than Borrower with respect to existence) or any of its Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if such Person’s board of directors (or similar governing body) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to Lenders.

5.3. Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon, and all claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, no such Tax or claim need be paid if it is being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as (a) adequate reserve or other appropriate provision, as
shall be required in conformity with GAAP shall have been made therefor, and
(b) in the case of a Tax or claim which has or may become a Lien against any of
the Collateral, such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim. No Credit Party
will, nor will it permit any of its Subsidiaries to, file or consent to the
filing of any consolidated income tax return with any Person (other than
Borrower or any of its Subsidiaries).

 

59



--------------------------------------------------------------------------------

5.4. Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Borrower and its Subsidiaries and from time to
time will make or cause to be made all appropriate repairs, renewals and
replacements thereof.

5.5. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Collateral Agent, on behalf of Secured
Parties as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to Lenders, that names
Collateral Agent, on behalf of Secured Parties, as the loss payee thereunder and
provides for at least thirty (30) days’ prior written notice to Collateral Agent
of any modification or cancellation of such policy.

5.6. Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP shall
be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested.

5.7. Lenders Meetings. Borrower will, upon the request of Requisite Lenders,
participate in a meeting of Lenders once during each Fiscal Year to be held at
Borrower’s corporate offices (or at such other location as may be agreed to by
Borrower and Requisite Lenders) at such time as may be agreed to by Borrower and
Requisite Lenders.

5.8. Compliance with Laws. Each Credit Party will comply, and shall cause each
of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

5.9. Environmental.

(a) Environmental Disclosure. Borrower will deliver to Administrative Agent and
Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to environmental matters at any Real Property or with respect to
any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws, (2) any remedial action taken by Borrower or any other Person in response
to (A) any Hazardous Materials Activities the existence of which has a
reasonable possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect, and (3) Borrower or
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Real Property that could cause such Real
Property or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws;

(iii) as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any federal, state or
local governmental or regulatory agency, and (3) any request for information
from any governmental agency that suggests such agency is investigating whether
Borrower or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity;

(iv) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that could reasonably be expected to (A) expose Borrower or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by Borrower or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject Borrower or
any of its Subsidiaries to any additional material obligations or requirements
under any Environmental Laws; and

 

61



--------------------------------------------------------------------------------

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Requisite Lenders in relation to any
matters disclosed pursuant to this Section 5.9(a).

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.10. Subsidiaries.

(a) In the event that any Person becomes a Domestic Subsidiary of Borrower, or,
after the Closing Date, any Insignificant Domestic Subsidiary acquires assets
with a fair market value of $500,000 or more, Borrower shall, on or prior to the
date such Person become a Domestic Subsidiary or within thirty (30) days of such
Insignificant Domestic Subsidiary acquiring such assets, (i) promptly cause such
Domestic Subsidiary to become a Guarantor hereunder and a Grantor under the
Pledge and Security Agreement by executing and delivering to Administrative
Agent and Collateral Agent a Counterpart Agreement, (ii) take all such actions
and execute and deliver, or cause to be executed and delivered, to Lead Arranger
and Collateral Agent all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(k) and 3.1(l),
(iii) deliver to Administrative Agent and Collateral Agent (A) sufficient copies
of the Organizational Document executed and delivered by such Domestic
Subsidiary, and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, for each Lender, each dated a recent date;
(B) signature and incumbency certificates of the officers of such Domestic
Subsidiary executing the Counterpart Agreement; (C) resolutions of the Board of
Directors or similar governing body of such Domestic Subsidiary approving and
authorizing the execution, delivery and performance of the Counterpart
Agreement, certified by its secretary or an assistant secretary as being in full
force and effect without modification or amendment; (D) a good standing
certificate from the applicable Governmental Authority of such Domestic
Subsidiary’s jurisdiction of incorporation, organization or formation and in
each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated a recent date; (E) a written opinion of
counsel for the Credit Parties as to such matters related thereto as Requisite
Lenders may request in form and substance reasonably acceptable to Requisite
Lenders and (F) such other documents as Requisite Lenders may reasonably
request. In the event that any Person becomes a Foreign Subsidiary of Borrower,
and the ownership interests of such Foreign Subsidiary are owned by Borrower or
by any Domestic Subsidiary thereof, Borrower shall, or shall cause such Domestic
Subsidiary to, deliver to Administrative Agent and Collateral Agent all such
documents, instruments, agreements, and certificates as are similar to those
described in clause (a)(iii) above, and Borrower shall, within thirty (30) days
after such Person becomes a Foreign Subsidiary, take or

 

62



--------------------------------------------------------------------------------

shall cause such Domestic Subsidiary to take all of the actions referred to in
Sections 3.1(k) and 3.1(l) necessary to grant and to perfect a Second Priority
Lien in favor of Collateral Agent, for the benefit of Secured Parties, under the
Pledge and Security Agreement in 65% of the voting Capital Stock of such Foreign
Subsidiary and 100% of the non-voting Capital Stock of such Foreign Subsidiary.
To the extent no material adverse tax consequences to Borrower would result
therefrom, within thirty (30) days after such Person becomes a Foreign
Subsidiary, Borrower shall cause such Foreign Subsidiary to (A) execute a
security agreement compatible with the laws of such Foreign Subsidiary’s
jurisdiction in form and substance reasonably satisfactory to Requisite Lenders
and (B) to take all actions necessary or advisable in the opinion of Requisite
Lenders to cause the Lien created by the applicable Collateral Document to be
duly perfected to the extent required by such agreement in accordance with all
applicable law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by Requisite Lenders. With respect
to each such Subsidiary, Borrower shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Borrower, and (ii) all of the data required
to be set forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of
Borrower; provided, such written notice shall be deemed to supplement Schedule
4.1 and 4.2 for all purposes hereof.

(b) Within sixty (60) days of the end of each Fiscal Year (or such later date as
Requisite Lenders, in their sole discretion, may consent), Borrower shall
deliver to Collateral Agent: (1) a report setting forth the percentage of net
invoiced sales of Borrower attributable to each Foreign Subsidiary whose Capital
Stock is required to be pledged to Collateral Agent under Section 5.10(a); and
(2) with respect to any Foreign Subsidiary referred to in the preceding clause
(1) whose sales represent more than 10.0% of the sales of Borrower, on a
consolidated basis, to the extent a security agreement or similar instrument
governed by the law of the jurisdiction of formation of any such Foreign
Subsidiary has not previously been delivered to Collateral Agent, security
agreements or similar instruments governed by the laws of the jurisdiction of
formation of any such Foreign Subsidiary pursuant to which security agreements
or similar instruments Borrower would grant to Collateral Agent a perfected
security interest in the Capital Stock of any such Foreign Subsidiary; provided,
however, that such security interest shall be granted only if and to the extent
required by Section 5.10(a). All such security agreements or similar instruments
shall be in form and substance reasonably satisfactory to Lenders.

5.11. Additional Material Real Estate Assets. In the event that any Credit Party
acquires a Material Real Estate Asset or a Real Estate Asset owned on the
Closing Date becomes a Material Real Estate Asset and such interest has not
otherwise been made subject to the Lien of the Collateral Documents in favor of
Collateral Agent, for the benefit of Secured Parties, then such Credit Party
shall promptly take all such actions and execute and deliver, or cause to be
executed and delivered, all such mortgages, documents, instruments, agreements,
opinions and certificates similar to those described in Sections 3.1(k) and
3.1(l) with respect to each such Material Real Estate Asset necessary in order
to create in favor of Collateral Agent, for the benefit of Secured Parties, a
valid and, subject to any filing and/or recording referred to in this
Section 5.11, perfected Second Priority security interest in such Real Estate
Asset. In addition to the foregoing, Borrower shall, at the request of Requisite
Lenders, deliver, from time to time, to Administrative Agent such appraisals as
are required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a Lien. In addition to the foregoing, if

 

63



--------------------------------------------------------------------------------

Borrower acquires a Material Real Estate Asset which has not otherwise been made
subject to the Lien of the Collateral Documents in favor of Collateral Agent,
Borrower shall promptly provide Collateral Agent with a Phase I Report for each
Material Real Estate Asset so acquired, in a form reasonably satisfactory to
Lenders.

5.12. Interest Rate Protection. No later than ninety (90) days following the
Closing Date and at all times thereafter until the third anniversary of the
Closing Date, Borrower shall obtain and cause to be maintained protection
against fluctuations in interest rates pursuant to one or more Interest Rate
Agreements in form and substance reasonably satisfactory to Lenders, in order to
ensure that no less than 50% of the aggregate principal amount of the total
Indebtedness of Borrower and its Subsidiaries then outstanding from time to time
is either (a) subject to such Interest Rate Agreements or (b) Indebtedness that
bears interest at a fixed rate. Each Existing Interest Rate Agreement shall be
included for purposes of determining compliance with the foregoing sentence for
so long as such Existing Interest Rate Agreement is outstanding.

5.13. Further Assurances. (a) At any time or from time to time upon the request
of Requisite Lenders, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Requisite Lenders, Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Requisite Lenders, Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guarantied by Guarantors and are secured by substantially all of the assets of
Borrower, and its Subsidiaries and all of the outstanding Capital Stock of
Borrower and its Subsidiaries (subject to limitations contained in the Credit
Documents with respect to Foreign Subsidiaries). If at any time the gross
revenues of X-Rite GmbH exceed the foreign currency equivalent of $5,000,000 for
any trailing twelve month period (the “Pledge Threshold”), Borrower shall
(a) provide prompt written notice thereof to Administrative Agent and (b) cause
each of X-Rite Global, Incorporated and X-Rite Holdings, Inc. to deliver, as
soon as practicable and in any event within thirty (30) days following the date
on which the Pledge Threshold has been reached, (i) a share pledge agreement
entered into among X-Rite Global, Incorporated, X-Rite Holdings, Inc. and
Collateral Agent, and acknowledged by X-Rite GmbH, fully effective and valid
under German law, (ii) an opinion of German counsel issued to Collateral Agent
in respect of the foregoing share pledge agreement and (iii) all other documents
reasonably necessary to perfect Collateral Agent’s security interest in 65% of
the voting Capital Stock of X-Rite GmbH (including stock certificates
representing 65% of such voting Capital Stock, if any) and 100% of the
non-voting Capital Stock of X-Rite GmbH (including stock certificates
representing 100% of such non-voting Capital Stock, if any).

(b) In the event that X-Rite International is not dissolved on or prior to
December 31, 2007, Borrower shall deliver to Administrative Agent and Collateral
Agent all such documents, instruments, agreements, and certificates as are
similar to those described in Section 5.10(a)(iii), and Borrower shall take all
of actions (including, without limitation, those referred to in Sections 3.1(k)
and 3.1(l)) necessary to grant and to perfect a Second Priority Lien in favor of
Collateral Agent, for the benefit of Secured Parties, under the Pledge and
Security Agreement in 65% of the voting Capital Stock of X-Rite International
and 100% of the non-voting Capital Stock of X-Rite International.

 

64



--------------------------------------------------------------------------------

(c) Borrower shall, and shall cause its Subsidiaries to, deliver each of the
items described on Schedule 5.13(c) within the period or by the date specified
therein (or by such later date as may have been agreed to by Required Lenders in
their reasonable discretion).

5.14. Miscellaneous Business Covenants. Unless otherwise consented to by Agents
or Requisite Lenders:

(a) Non-Consolidation. Borrower will and will cause each of its Subsidiaries to:
(i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities.

(b) Cash Management Systems. Borrower and its Subsidiaries shall maintain cash
management systems (a) at the financial institutions engaged by Borrower and its
Subsidiaries as of the Closing Date; provided that on or before the Closing Date
the holder of such account and the financial institution maintaining such
account shall execute and Borrower shall deliver to Collateral Agent an
Uncertificated Securities Control Agreement, a Securities Account Control
Agreement and a Deposit Account Control Agreement, as applicable, substantially
in the form of Exhibit B, C and D, respectively, to the Pledge and Security
Agreement or, in each case, similar forms of documents reasonably acceptable to
Lenders or (b) at such other financial institutions reasonably acceptable to
Agents. The foregoing notwithstanding, as soon as reasonably practicable, and in
no event later than 180 days following the Closing Date (or such later date as
Required Lenders may agree to in their reasonable discretion), Borrower shall,
and shall cause Pantone (or such other Subsidiary of Borrower) to, either
(x) deliver fully executed Securities Account Control Agreements and/or Deposit
Account Control Agreements, as applicable, executed by Bank of America, N.A. or
Brown Brothers & Harriman, as applicable, in each case in form and substance
reasonably satisfactory to Lenders with respect to each bank account, lock box,
securities account and other similar account maintained at such institutions and
described on Schedule 5.14 (collectively, the “Existing Pantone Accounts”) or
(y) close such Existing Pantone Accounts and transfer any amounts on deposit in
such Existing Pantone Accounts only to one or more accounts with a bank who has
agreed to comply with Collateral Agent’s entitlement orders without further
consent from Borrower or any of its Subsidiaries, in each case pursuant to a
securities account control agreement or deposit account control agreement, as
applicable, in form and substance reasonably satisfactory to Lenders.

(c) Filing of Agreement. Within four days of the date hereof, provided that
Borrower or any of its Subsidiaries is otherwise required to file periodic
reports with the Securities and Exchange Commission, Borrower or such
Subsidiaries shall file a copy of this Agreement and the schedules hereto as a
material contract with the US Securities and Exchange Commission.

5.15. Transaction Costs. On or prior to the Closing Date, Borrower shall deliver
to Administrative Agent Borrower’s reasonable best estimate of the Transactions
Costs (other than fees payable to any agent hereunder).

 

65



--------------------------------------------------------------------------------

5.16. Life Insurance Policies. As soon as reasonably practicable, but in any
event no later that thirty (30) days following the Closing Date (or such later
date as Lenders shall approve in their reasonable discretion), Borrower shall
deliver, or cause to be delivered, evidence that each of the Key Person Life
Insurance Policies has been collaterally assigned to Collateral Agent for the
benefit of the Secured Parties.

5.17. Existing Headquarters Asset Sale. On or prior to June 30, 2008 (or such
later date as Lenders shall approve, acting reasonably), (a) Borrower shall
dispose of its headquarters as of the Closing Date, commonly known as 3100 44th
Street Southwest, Grandville, Michigan (the “Existing Headquarters Asset”),
pursuant to an Asset Sale (the “Existing Headquarters Asset Sale”),
(b) consideration received for such Asset Sale shall be in an amount at least
equal to the fair market value thereof (determined in good faith by the board of
directors of Borrower (or similar governing body)), (c) no less than 100%
thereof shall be paid in Cash, and (d) the Net Asset Sale Proceeds thereof shall
be applied as required by Section 2.14(a); provided that such Net Asset Sale
Proceeds shall be payable against the Existing Headquarters Loan (and thereafter
the Loans) no later than the third (3rd) Business Day following the date of
receipt by Borrower or any of its Subsidiaries of such Net Asset Sale Proceeds,
and such Net Asset Sale Proceeds may not be reinvested as otherwise permitted by
Section 2.14(a).

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that until payment in full of all
Obligations, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of (i) any Guarantor to Borrower or to any other Guarantor, or
of Borrower to any Guarantor; or (ii) any Foreign Subsidiary (as obligor) to any
Credit Party (as maker); provided that the aggregate amount of all such
Indebtedness of any Foreign Subsidiaries to any one or more Credit Parties,
together with all other Investments made in accordance with Section 6.7(b)(iii),
shall not exceed the amount of Investments that the Credit Parties are permitted
to make under Section 6.7(b)(iii); and provided further, (A) all such
Indebtedness shall be evidenced by promissory notes and all such notes shall be
subject to a Second Priority Lien pursuant to the Pledge and Security Agreement,
(B) all such Indebtedness shall be unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of any
applicable promissory notes or an intercompany subordination agreement that in
any such case, is reasonably satisfactory to Requisite Lenders, and (C) any
payment by any such Guarantor under any guaranty of the Obligations shall result
in a pro tanto reduction of the amount of any Indebtedness owed by such
Subsidiary to Borrower or to any of its Subsidiaries for whose benefit such
payment is made;

 

66



--------------------------------------------------------------------------------

(c) Indebtedness incurred by Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Borrower or any such Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Borrower or any
of its Subsidiaries;

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;

(e) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(f) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its
Subsidiaries;

(g) guaranties by Borrower of Indebtedness of a Guarantor or guaranties by a
Subsidiary of Borrower of Indebtedness of Borrower or a Guarantor with respect,
in each case, to Indebtedness otherwise permitted to be incurred pursuant to
this Section 6.1; provided that, if such Indebtedness is subordinate to the
Obligations, such guaranty shall be subordinate to the Obligations to the same
extent;

(h) Indebtedness described in Schedule 6.1, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not less favorable
to the obligor thereon or to the Lenders than the Indebtedness being refinanced
or extended, and the average life to maturity thereof is greater than or equal
to that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;

(i) Indebtedness with respect to Capital Leases and purchase money Indebtedness
in an aggregate amount not to exceed at any time $4,000,000 (including any
purchase money Indebtedness acquired in connection with a Permitted
Acquisition); provided, any such purchase money Indebtedness (i) shall be
secured only to the asset acquired in connection with the incurrence of such
Indebtedness, and (ii) shall constitute not less than 85% of the aggregate
consideration paid with respect to such asset;

(j) other unsecured Indebtedness of Borrower and its Subsidiaries, in an
aggregate amount not to exceed at any time $4,000,000;

 

67



--------------------------------------------------------------------------------

(k) (i) Indebtedness in respect of the First Lien Credit Agreement in an
aggregate principal amount not to exceed (A) $341,000,000 minus (B) the sum of
all principal payments of First Lien Term Loans (including voluntary and
mandatory prepayments) and permanent reductions of revolving loan commitments
under the First Lien Credit Documents after the date hereof accompanied by
principal payments of revolving loans under the First Lien Credit Documents,
and, subject to the terms of the Intercreditor Agreement, Indebtedness incurred
to refinance, renew or replace such Indebtedness in whole or in part; provided
that, no Subsidiary of Borrower that is not a Guarantor hereunder shall be a
guarantor of such refinancing, renewal or replacement and (ii) Indebtedness of
Borrower or any of its Subsidiaries under Hedge Agreements;

(l) Indebtedness in an amount not to exceed $35,000,000 of Borrower to Amazys;
provided that (i) all such Indebtedness shall be evidenced by promissory notes
in form and substance reasonably satisfactory to Requisite Lenders, (ii) all
such Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to an intercreditor or subordination
agreement, at the option of Requisite Lenders, governed by the law of the
jurisdiction of formation of the intercompany creditor, that in any case is
reasonably satisfactory to Requisite Lenders, (iii) the final maturity of such
Indebtedness shall not be or become due earlier than at least six (6) months
after the later of the Term Loan Maturity Date or the Revolving Commitment
Termination Date, and (iv) such Indebtedness shall require no mandatory payment
of principal, interest, fees or other amounts and no payment of such principal,
interest fees or other amounts (whether mandatory or voluntary) shall be made
(other than in accordance with and subject to the limitations set forth in
Section 6.7(b)(iii) as if such payment were an Investment for purposes of
Section 6.7), prior to at least six (6) months after the Maturity Date; and

(m) from the Closing Date, through and including the date that is the earlier of
(i) the date of the Existing Headquarters Asset Sale and (ii) June 30, 2008, the
Existing Headquarters Loan and the Existing Headquarters Guaranty; provided that
such Existing Headquarters Loan shall be repaid in cash in full on the earlier
of (x) the date of the Existing Headquarters Asset Sale and (y) June 30, 2008;
provided, further that the Existing Headquarters Guaranty shall be cancelled and
released upon the repayment in full of the Existing Headquarters Loan.

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income or profits under the UCC of any State or under any
similar recording or notice statute, except:

(a) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

 

68



--------------------------------------------------------------------------------

(b) Liens for Taxes not yet due and payable, or if obligations with respect to
such Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and for which adequate reserves have been
made in accordance with GAAP;

(c) statutory Liens of landlords, banks (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401 (a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

(g) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) licenses of patents, trademarks and other intellectual property rights
granted by Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of Borrower or such Subsidiary;

(l) Liens described in Schedule 6.2;

 

69



--------------------------------------------------------------------------------

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(i); provided,
any such Lien shall encumber only the asset acquired with the proceeds of such
Indebtedness;

(n) subject to the terms of the Intercreditor Agreement, Liens in favor of the
First Lien Collateral Agent for the benefit of the “First Lien Claimholders”
under and as defined in the Intercreditor Agreement;

(o) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $6,000,000 at any time outstanding; and

(p) from the Closing Date, through and including the date that is the earlier of
(i) the date of the Existing Headquarters Asset Sale and (ii) June 30, 2008, the
Existing Headquarters Mortgage; provided that such Existing Headquarters
Mortgage shall be fully released on the earlier of the date of (x) the Existing
Headquarters Asset Sale and (y) June 30, 2008.

6.3. Equitable Lien. If any Credit Party shall create or assume any Lien upon
any of its properties or assets, whether now owned or hereafter acquired, other
than Permitted Liens, it shall make or cause to be made effective provisions
whereby the Obligations will be secured by such Lien equally and ratably with
any and all other Indebtedness secured thereby as long as any such Indebtedness
shall be so secured; provided, notwithstanding the foregoing, this covenant
shall not be construed as a consent by Requisite Lenders to the creation or
assumption of any such Lien not otherwise permitted hereby.

6.4. No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness or to be sold pursuant
to an executed agreement with respect to a permitted Asset Sale, (b) the First
Lien Credit Agreement and any collateral documents related thereto as in effect
on the date hereof and (c) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses or
similar agreements, as the case may be) no Credit Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired.

6.5. Restricted Junior Payments. No Credit Party shall, nor shall it permit any
of its Subsidiaries or Affiliates through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment, except that (a) the foregoing shall not prohibit any Subsidiary
of Borrower from making dividends or distributions, directly or indirectly, to
Borrower or to any wholly owned Subsidiary of Borrower and (b) from the Closing
Date, through and including the date that is the earlier of (x) the Existing
Headquarters Asset Sale and (y) June 30, 2008, Company may make (i) regularly
scheduled payments of interest in respect of the Indebtedness outstanding under
the Existing Headquarters Loan (as in effect on the date hereof) in accordance
with the terms thereof and (ii) a single voluntary prepayment of principal (and
accrued interest) in respect of the Indebtedness outstanding under the Existing
Headquarters Loan (as in effect on the date hereof) (A) with the proceeds of the
Existing

 

70



--------------------------------------------------------------------------------

Headquarters Asset Sale and/or (B) with cash on hand or with the proceeds of a
Revolving Loan, provided, in each case, that the Company shall promptly comply
with its obligations under Section 5.11.

6.6. Restrictions on Subsidiary Distributions. Except as provided herein and the
First Lien Credit Agreement, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by Borrower or any
other Subsidiary of Borrower, (b) repay or prepay any Indebtedness owed by such
Subsidiary to Borrower or any other Subsidiary of Borrower, (c) make loans or
advances to Borrower or any other Subsidiary of Borrower, or (d) transfer,
assign or lease any of its property or assets to Borrower or any other
Subsidiary of Borrower other than restrictions (i) in agreements evidencing
Indebtedness permitted by Section 6.1(i) that impose restrictions on the
property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iii) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Capital
Stock not otherwise prohibited under this Agreement or (iv) described on
Schedule 6.6.

6.7. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Subsidiary,
(ii) Investments made after the Closing Date in any wholly owned Guarantor, and
(iii) Investments made after the Closing Date in any Foreign Subsidiaries
(which, for the avoidance of doubt, shall include (x) loans borrowed by any
Foreign Subsidiary from any Credit Party under Section 6.1(b)(ii) and (y) cash
payments of interest, fees, principal or other amounts by any Credit Party to
any Foreign Subsidiary in respect of obligations under any loans borrowed by any
Credit Party from any Foreign Subsidiary under Section 6.1(j)) in an amount not
to exceed $4,000,000 in the aggregate;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Borrower and its
Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.1(b);

(e) Consolidated Capital Expenditures permitted by Section 6.8(c);

(f) loans and advances to employees of Borrower and its Subsidiaries made in the
ordinary course of business in an aggregate principal amount not to exceed
$2,250,000 in the aggregate;

 

71



--------------------------------------------------------------------------------

(g) the Acquisition and Permitted Acquisitions permitted pursuant to
Section 6.9;

(h) Investments described in Schedule 6.7; and

(i) other Investments in an aggregate amount not to exceed at any time
$3,850,000.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5.

6.8. Financial Covenants.

(a) Consolidated Adjusted EBITDA. Borrower shall not permit Consolidated
Adjusted EBITDA as at the end of any Fiscal Quarter ending closest to the dates
set forth below, beginning with the Fiscal Quarter ending closest to March 31,
2008, for the four Fiscal Quarter period then ended to be less than the
correlative amount indicated in the following table under the heading
“Consolidated Adjusted EBITDA”:

 

Fiscal Quarter Ended

   Consolidated
Adjusted EBITDA    Additional Interest
Consolidated
Adjusted EBITDA

March 31, 2008

   $ 54,000,000    $ 57,500,000

June 30, 2008

   $ 59,000,000    $ 62,000,000

September 30, 2008

   $ 62,000,000    $ 65,000,000

December 31, 2008

   $ 65,500,000    $ 68,500,000

March 31, 2009

   $ 67,750,000    $ 71,375,000

June 30, 2009

   $ 70,000,000    $ 73,750,000

September 30, 2009

   $ 72,250,000    $ 76,125,000

December 31, 2009

   $ 75,000,000    $ 77,000,000

March 31, 2010

   $ 76,500,000      N/A

June 30, 2010

   $ 78,750,000      N/A

September 30, 2010

   $ 81,000,000      N/A

December 31, 2010

   $ 83,250,000      N/A

March 31, 2011

   $ 85,500,000      N/A

June 30, 2011

   $ 87,750,000      N/A

September 30, 2011

   $ 90,000,000      N/A

December 31, 2011 and each

   $ 90,000,000      N/A

 

72



--------------------------------------------------------------------------------

Fiscal Quarter Ended

   Consolidated
Adjusted EBITDA    Additional Interest
Consolidated
Adjusted EBITDA

Fiscal Quarter thereafter

     

; provided that in the event Borrower’s Consolidated Adjusted EBITDA as at the
end of any Fiscal Quarter ending closest to the dates set forth above for the
four Fiscal Quarter period then ended is equal to or greater than the
correlative amount indicated in the table above under the heading “Consolidated
Adjusted EBITDA” but less than the correlative amount indicated in the table
above under the heading “Additional Interest Consolidated Adjusted EBITDA” for
any Fiscal Quarter (any such Fiscal Quarter, a “Trigger Fiscal Quarter”)
(i) occurring in Fiscal Year 2008, Borrower shall pay additional interest on the
unpaid principal amount of the Loans equal to 2.00% per annum, and
(ii) occurring in Fiscal Year 2009, Borrower shall pay additional interest on
the unpaid principal amount of the Loans equal to 1.50% per annum, which
additional interest shall, in the case of clauses (i) and (ii), (x) accrue for a
period of at least two (2) consecutive Fiscal Quarters beginning with the Fiscal
Quarter following such Trigger Fiscal Quarter until the end of the Fiscal
Quarter during which Borrower’s Consolidated Adjusted EBITDA as at the end of
such Fiscal Quarter for the four Fiscal Quarter period then ended shall be equal
to or greater than the correlative amount indicated in the table above under the
heading “Additional Interest Consolidated Adjusted EBITDA” and (y) be computed
and payable in accordance with Sections 2.8(d) and 2.8(e).

(b) Leverage Ratio. Borrower shall not permit the Leverage Ratio as of the last
day of any Fiscal Quarter ending closest to the dates set forth below, beginning
with the Fiscal Quarter ending closest to March 31, 2008, to exceed the
correlative ratio indicated in the following table:

 

Fiscal Quarter Ended

   Leverage Ratio

March 31, 2008

   6.50 to 1.00

June 30, 2008

   6.25 to 1.00

September 30, 2008

   5.92 to 1.00

December 31, 2008

   5.70 to 1.00

March 31, 2009

   5.50 to 1.00

June 30, 2009

   5.25 to 1.00

September 30, 2009

   5.25 to 1.00

December 31, 2009

   5.00 to 1.00

March 31, 2010

   4.75 to 1.00

June 30, 2010

   4.50 to 1.00

September 30, 2010

   4.50 to 1.00

 

73



--------------------------------------------------------------------------------

Fiscal Quarter Ended

   Leverage Ratio

December 31, 2010

   4.50 to 1.00

March 31, 2011

   4.50 to 1.00

June 30, 2011

   4.25 to 1.00

September 30, 2011

   4.25 to 1.00

December 31, 2011 and each Fiscal Quarter thereafter

   4.25 to 1.00

(c) Maximum Consolidated Capital Expenditures. Borrower shall not, and shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures, in
any Fiscal Year indicated below, in an aggregate amount for Borrower and its
Subsidiaries in excess of the corresponding amount set forth below opposite such
Fiscal Year; provided, such amount for any Fiscal Year shall be increased by an
amount equal to the excess, if any, (but in no event more than $4,000,000) of
such amount for the previous Fiscal Year (as adjusted in accordance with this
proviso) over the actual amount of Consolidated Capital Expenditures for such
previous Fiscal Year:

 

Fiscal Year

   Consolidated Capital
Expenditures

2007 and each Fiscal Year thereafter

   $ 10,000,000

(d) Certain Calculations. With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.8, Consolidated Adjusted EBITDA shall be calculated with respect
to such period on a pro forma basis (including pro forma adjustments arising out
of events which are directly attributable to a specific transaction, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer of Borrower)
using the historical audited financial statements of any business so acquired or
to be acquired or sold or to be sold and the consolidated financial statements
of Borrower and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period).

6.9. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or

 

74



--------------------------------------------------------------------------------

consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, sub-lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or leased, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and Consolidated Capital Expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

(a) any Subsidiary of Borrower may be merged with or into any Guarantor, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to any Guarantor; provided, in
the case of such a merger, such Guarantor shall be the continuing or surviving
Person;

(b) sales or other dispositions of assets that do not constitute Asset Sales;

(c) Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $6,000,000; provided (1) the consideration received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the board of directors of Borrower (or
similar governing body)), (2) no less than 85% thereof shall be paid in Cash,
and (3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.14(a);

(d) Asset Sales set forth on Schedule 6.9;

(e) disposals of obsolete, worn out or surplus property;

(f) (i) the Acquisition and (ii) Permitted Acquisitions, provided that, solely
in the case of this clause (ii), the total consideration paid or payable
(including, without limitation, any deferred payment) for all such Permitted
Acquisitions consummated during (A) any Fiscal Year shall not exceed $12,000,000
in the aggregate, and (B) the term of this Agreement shall not exceed
$42,000,000 in the aggregate;

(g) Investments made in accordance with Section 6.7;

(h) for the avoidance of doubt, Capital Expenditures constituting the
acquisition of Intellectual Property through the purchase, in one transaction or
a series of transactions, of the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person in an aggregate amount not to
exceed $600,000 in any Fiscal Year; and

(i) the Existing Headquarters Asset Sale made in accordance with Section 5.17.

 

75



--------------------------------------------------------------------------------

6.10. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

6.11. Sales and Lease-Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party (a) has sold or transferred or is to sell or to transfer
to any other Person (other than Borrower or any of its Subsidiaries), or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by such Credit Party to any
Person (other than Borrower or any of its Subsidiaries) in connection with such
lease.

6.12. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Borrower on terms that are less favorable to Borrower or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction between Borrower and any Guarantor; (b) reasonable
and customary fees paid to members of the board of directors (or similar
governing body) of Borrower and its Subsidiaries; (c) compensation arrangements
for officers and other employees of Borrower and its Subsidiaries entered into
in the ordinary course of business; and (d) transactions described in Schedule
6.12.

6.13. Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and similar or related businesses and (ii) such other lines of business as
may be consented to by Requisite Lenders.

6.14. Amendments or Waivers of Related Agreements. No Credit Party shall nor
shall it permit any of its Subsidiaries to (except, in the case of the First
Lien Credit Documents, as otherwise provided in the Intercreditor Agreement)
agree to any material amendment, restatement, supplement or other modification
to, or waiver of, any of its material rights under any Related Agreement after
the Closing Date without in each case obtaining the prior written consent of
Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.

6.15. Amendments or Waivers with respect to Certain Indebtedness. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, amend or otherwise
change the terms of the Existing Headquarters Loan or the Existing Headquarters
Guaranty, or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate on the Existing Headquarters Loan, change

 

76



--------------------------------------------------------------------------------

(to earlier dates) any dates upon which payments of principal or interest are
due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate any such event of default or
increase any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions of the
Existing Headquarters Loan (or of any guaranty thereof), or if the effect of
such amendment or change, together with all other amendments or changes made, is
to increase materially the obligations of the obligor thereunder or to confer
any additional rights on the holders of the Existing Headquarters Loan (or a
trustee or other representative on their behalf) which would be adverse to any
Credit Party or Lenders.

6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year-end from the Saturday closest to
December 31 of each calendar year.

SECTION 7. GUARANTY

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an

 

77



--------------------------------------------------------------------------------

amount equal to (1) the aggregate amount of all payments and distributions made
on or before such date by such Contributing Guarantor in respect of this
Guaranty (including, without limitation, in respect of this Section 7.2), minus
(2) the aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2.

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any

 

78



--------------------------------------------------------------------------------

portion of the Guaranteed Obligations which has not been paid. Without limiting
the generality of the foregoing, if Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Guaranteed Obligations, such judgment shall not be deemed to release such
Guarantor from its covenant to pay the portion of the Guaranteed Obligations
that is not the subject of such suit, and such judgment shall not, except to the
extent satisfied by such Guarantor, limit, affect, modify or abridge any other
Guarantor’s liability hereunder in respect of the Guaranteed Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Hedge Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document, such Hedge Agreement or any

 

79



--------------------------------------------------------------------------------

agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents or any of the Hedge Agreements or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Borrower or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Borrower or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to bad faith; (e) (i) any principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

80



--------------------------------------------------------------------------------

7.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Borrower or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full, each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other guarantor (including
any other Guarantor) of the Guaranteed Obligations, including, without
limitation, any such right of contribution as contemplated by Section 7.2. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
Notwithstanding anything to the contrary contained herein, effective upon any
sale, registration, assignment or transfer of or foreclosure on, or any other
disposition or remedial action in respect of, any Capital Stock of Borrower or
any Subsidiary of Borrower or of any Guarantor by any Agent or any Lender
pursuant to the Credit Documents and/or applicable law, all such rights and
claims of subrogation, contribution, indemnification, exoneration, reimbursement
and enforcement against Borrower, any Subsidiary of Borrower or any Subsidiary
of any Guarantor shall be, and hereby are, forever extinguished and indefeasibly
waived and released by each Guarantor.

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

 

81



--------------------------------------------------------------------------------

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.

7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10. Financial Condition of Borrower. Any Loan may be made to Borrower or
continued from time to time, without notice to or authorization from any
Guarantor regardless of the financial or other condition of Borrower at the time
of any such grant or continuation is entered into, as the case may be. No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of
Borrower. Each Guarantor has adequate means to obtain information from Borrower
on a continuing basis concerning the financial condition of Borrower and its
ability to perform its obligations under the Credit Documents, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

7.11. Bankruptcy, etc. (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

82



--------------------------------------------------------------------------------

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Capital Stock
of any Guarantor or any of its successors in interest hereunder shall be sold or
otherwise disposed of (including by merger or consolidation) in accordance with
the terms and conditions hereof, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any amount of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee, expense reimbursement or
any other amount due hereunder within five days after the date due; or

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.1(a)) in an individual principal amount of
$6,000,000 or more or with an aggregate principal amount of $12,000,000 or more,
in each case beyond the grace period, if any, provided therefor; or (ii) breach
or default by any Credit Party with respect to any other material term of
(1) one or more items of Indebtedness in the individual or aggregate principal
amounts referred to in clause (i) above or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; provided, that with respect to any failure to pay or breach or
default under the First Lien Credit Agreement, such event shall only constitute
an Event of Default hereunder if there is an Event of Default (as defined in the
First Lien Credit Agreement) under subsection 8.1(a) of the First Lien Credit
Agreement, if the Indebtedness in respect of the First Lien Credit Agreement
shall have been accelerated or if sixty (60) days have passed since the date of
any other Event of Default under the First Lien Credit Agreement and such Event
of Default has not been cured or waived during such period; or

 

83



--------------------------------------------------------------------------------

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.1(b),
Section 5.1(c), Section 5.1(d), Section 5.1(f), Section 5.1(i), Section 5.2,
Section 5.5, Section 5.12, Section 5.15 or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of (i) an officer of such Credit Party
becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Borrower or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Borrower or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Borrower or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Borrower or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Borrower or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Borrower or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

 

84



--------------------------------------------------------------------------------

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$6,000,000 or (ii) in the aggregate at any time an amount in excess of
$12,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five days
prior to the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $3,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 412(n) of
the Internal Revenue Code or under ERISA; or

(k) Change of Control. A Change of Control shall occur;

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement, the Intercreditor Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party, or shall contest the validity or perfection of any Lien in any
Collateral purported to be covered by the Collateral Documents; or

(m) Material Litigation. Any action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental agency shall exist that at any time could reasonably be expected to
have a Material Adverse Effect.

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Requisite
Lenders, upon notice to Borrower by Administrative Agent, (A) each of the
following shall immediately become due and payable, in each case without

 

85



--------------------------------------------------------------------------------

presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Credit Party: (I) the unpaid principal amount of
and accrued interest on the Loans, and (II) all other Obligations; (B) subject
to the Intercreditor Agreement, Administrative Agent may cause Collateral Agent
to enforce any and all Liens and security interests created pursuant to
Collateral Documents; and (C) subject to the Intercreditor Agreement,
Administrative Agent may exercise all rights and remedies available at law or in
equity.

SECTION 9. AGENTS

9.1. Appointment of Agents. BNY is hereby appointed Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes BNY to act as Administrative Agent and Collateral Agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. The provisions
of this Section 9 are solely for the benefit of Agents and Lenders and no Credit
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Borrower or any of its Subsidiaries.

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein. Administrative Agent hereby agrees that it shall (i) furnish to
GoldenTree, in its capacity as Lead Arranger, upon GoldenTree’s request, a copy
of the Register, (ii) cooperate with GoldenTree in granting access to any
Lenders (or potential lenders) who GoldenTree identifies to the Platform and
(iii) maintain GoldenTree’s access to the Platform.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by any Agent on behalf of any Credit Party to any Lender
in connection with the Credit Documents and the transactions contemplated
thereby or for the

 

86



--------------------------------------------------------------------------------

financial condition or business affairs of any Credit Party or any other Person
liable for the payment of any Obligations, nor shall any Agent be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Credit
Documents or as to the use of the proceeds of the Loans or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Borrower and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5). References in this Agreement, if any, to “determination” by
Administrative Agent or Collateral Agent shall be to Administrative Agent or
Collateral Agent, as the case may be, acting at the direction of Lead Arranger
and/or Required Lenders.

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any of the Affiliates of any
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agents. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.3 and of
Section 9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory

 

87



--------------------------------------------------------------------------------

rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Credit Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Credit Party, Lender or any other Person and
no Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent to the extent, if any, in its individual capacity as
a Lender hereunder. With respect to its participation, if any, in the Loans,
each Agent, to the extent it is also a Lender hereunder, shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent, if also a Lender hereunder, in its individual capacity. Any Agent
and its Affiliates may accept deposits from, lend money to, own securities of,
and generally engage in any kind of banking, trust, financial advisory or other
business with Borrower or any of its Affiliates as if it were not performing the
duties specified herein, and may accept fees and other consideration from
Borrower for services in connection herewith and otherwise without having to
account for the same to Lenders.

9.5. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Borrower and its
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan on the Closing Date, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable, on the Closing Date.

(c) Notwithstanding anything herein to the contrary, each Lender acknowledges
that the lien and security interest granted to Collateral Agent pursuant to the
Pledge and Security Agreement and the exercise of any right or remedy by
Collateral Agent thereunder are subject to the provisions of the Intercreditor
Agreement and that in the event of any conflict between the terms of the
Intercreditor Agreement and the Pledge and Security Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

88



--------------------------------------------------------------------------------

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct. If any indemnity furnished to any Agent
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7. Successor Administrative Agent and Collateral Agent Administrative Agent
may resign at any time by giving thirty (30) days’ prior written notice thereof
to Lenders and Borrower, and Administrative Agent may be removed at any time
with or without cause by an instrument or concurrent instruments in writing
delivered to Borrower and Administrative Agent and signed by Requisite Lenders.
Upon any such notice of resignation or any such removal, Requisite Lenders shall
have the right, upon five Business Days’ notice to Borrower, to appoint a
successor Administrative Agent. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder. Any resignation or removal of BNY
as Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of BNY or its successor as Collateral Agent, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Collateral Agent for
all purposes hereunder.

 

89



--------------------------------------------------------------------------------

9.8. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of Secured Parties, (i) to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents and (ii) to enter into the Intercreditor Agreement,
and each Lender acknowledges that it has received a copy of the Intercreditor
Agreement and agrees to be bound by the terms of the Intercreditor Agreement.
Subject to Section 10.5, without further written consent or authorization from
any Secured Party, Administrative Agent or Collateral Agent, as applicable may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, acting at the direction (or with the consent) of, and on
behalf of Secured Parties in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale, and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

9.9. Withholding Tax. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective, such Lender shall indemnify Administrative Agent fully for all
amounts paid, directly or indirectly, by Administrative Agent as tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 

90



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent or Administrative
Agent shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Lender, the address
as indicated on Appendix B or otherwise indicated to Administrative Agent in
writing. Except as otherwise set forth in paragraph (b) below, each notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) hereto as designated by
Administrative Agent from time to time.

(b) Electronic Communications.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Lender pursuant to Section 2 if
such Lender has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

Each of the Credit Parties understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent.

The Platform and any Approved Electronic Communications are provided “as is” and
“as available”. None of the Agents or any of their respective officers,
directors, employees, agents,

 

91



--------------------------------------------------------------------------------

advisors or representatives (the “Agent Affiliates”) warrant the accuracy,
adequacy, or completeness of the Approved Electronic Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by the Agent Affiliates in
connection with the Platform or the Approved Electronic Communications.

Each of the Credit Parties, the Lenders and the Agents agree that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
costs and expenses of Agents and Lead Arranger with respect to the preparation
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the reasonable fees, expenses and
disbursements of counsel to Agents and Lead Arranger (in each case, including,
without duplication, allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower; (d) all the actual costs and
reasonable expenses of creating, perfecting and recording Liens in favor of
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Requisite Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents; (e) all the actual costs and reasonable
fees, expenses and disbursements of any auditors, accountants, consultants or
appraisers; (f) all the actual costs and reasonable expenses (including the
reasonable fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral; (g) all
other actual and reasonable costs and expenses incurred by each Agent in
connection with the syndication of the Loans and Commitments and the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and the transactions
contemplated thereby; and (h) after the occurrence of a Default or an Event of
Default, all costs and expenses, including reasonable attorneys’ fees
(including, without duplication, allocated costs of internal counsel) and costs
of settlement, incurred by any Agent or Lender in enforcing any Obligations of
or in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of such Default or Event of Default (including
in connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.

 

92



--------------------------------------------------------------------------------

10.3. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender and the officers, partners, members,
directors, trustees, employees, agents, sub-agents and Affiliates of each Agent
and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys, agents or sub-agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, arising out of, as a result of,
or in any way related to, this Agreement or any Credit Document or any agreement
or instrument contemplated hereby or thereby or referred to herein or therein,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

10.4. Set-Off. Subject to the Intercreditor Agreement, in addition to any rights
now or hereafter granted under applicable law and not by way of limitation of
any such rights, upon the occurrence of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time subject
to the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Section 2 and although such
obligations and liabilities, or any of them, may be contingent or unmatured.

 

93



--------------------------------------------------------------------------------

10.5. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby, no amendment, modification, termination, or consent
shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

(ii) increase the Commitment of such affected Lender;

(iii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan;

(vii) amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Commitments and the
Loans are included on the Closing Date;

(ix) release all or any material portion of the Collateral or all or
substantially all Guarantors from the Guaranty except as expressly provided in
the Credit Documents;

(x) subordinate any Lien granted in favor of Collateral Agent for the benefit of
Secured Parties;

(xi) permit an Interest Period with a duration in excess of six months; or

(xii) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

 

94



--------------------------------------------------------------------------------

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Register and Related Party Register. In the case of any Related Party
Assignment, the Lender making such Related Party Assignment shall, on behalf of
and acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a comparable register to the Register described in Section 2.7(b)
herein for such assignments (the “Related Party Register”). Borrower,
Administrative Agent and Lenders shall deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case,
unless and until recorded in the Register or the Related Party Register
following receipt of an Assignment Agreement effecting the assignment or
transfer thereof, together with the required forms and certificates regarding
tax matters and any fees payable in connection with such assignment, in each
case, as provided in Section 10.6(d). Each assignment shall be recorded in the
Register or the Related Party Register on the Business Day the Assignment
Agreement is received by Administrative Agent (or, in the case of a Related
Party Assignment, the assigning Lender), if received by 12:00 noon New York City
time, and on the following Business Day if received after such time, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

95



--------------------------------------------------------------------------------

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations (provided, however, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):

(i) other than in connection with a Related Party Assignment, to any Person
meeting the criteria of clause (i) of the definition of the term of “Eligible
Assignee” upon the giving of notice to Borrower and Administrative Agent; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” upon giving of notice to Borrower and Administrative
Agent; provided, further each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Borrower and Lenders or as shall
constitute the aggregate amount of the Loans of the assigning Lender) with
respect to the assignment of Loans.

Notwithstanding anything to the contrary contained in this Section 10.6(c), a
Lender may assign any or all of its rights under the Credit Documents to an
Affiliate of such Lender or a Related Fund of such Lender without delivering an
Assignment Agreement to the Administrative Agent or to any other Person (any
such assignment, a “Related Party Assignment”); provided, however, that
(w) Borrower and Agents may continue to deal solely and directly with such
assigning Lender until an Assignment Agreement has been delivered to
Administrative Agent for recordation on the Register, (x) Agents may continue to
deal solely and directly with such assigning Lender until receipt by
Administrative Agent of a copy of the executed Assignment Agreement pursuant to
Section 10.6(d), (y) the failure of such assigning Lender to deliver an
Assignment Agreement to Administrative Agent shall not affect the legality,
validity, or binding effect of such assignment, and (z) an Assignment Agreement
between the assigning Lender and an Affiliate of such Lender or a Related Fund
of such Lender shall be effective as of the date specified in such Assignment
Agreement and recorded on the Related Party Register (as defined below).

(d) Mechanics. Subject to the other requirements of and except as otherwise
provided in this Section 10.6, assignments and assumptions of Loans shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(d).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date

 

96



--------------------------------------------------------------------------------

that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the Loans; and (iii) it
will make or invest in Loans for its own account in the ordinary course of its
business and without a view to distribution of such Loans within the meaning of
the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of this Section 10.6, the
disposition of Loans or any interests therein shall at all times remain within
its exclusive control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans as reflected in the Register and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned to the assignee, relinquish its rights (other than any rights which
survive the termination hereof under Section 10.8) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date);
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); and (iii) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the outstanding Loans of the assignee and/or the
assigning Lender.

(g) Participations. (i) Each Lender shall have the right at any time to sell one
or more participations to any Person (other than Borrower, any of its
Subsidiaries or any of its Affiliates) in all or any part of its Loans or in any
other Obligation. The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default
shall not constitute a change in the terms of such participation, and that an
increase in any Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. Borrower agrees that each participant
shall be entitled to the benefits of Sections 2.18(c), 2.19 and 2.20 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section; provided, (i) a participant shall not
be entitled to receive any greater payment under Section 2.19

 

97



--------------------------------------------------------------------------------

or 2.20 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless (A) the sale of
the participation to such participant is made with Borrower’s prior written
consent or (B) the entitlement to the greater payment resulted from a Change In
Law after the date the participant became a participant hereunder, and (ii) a
participant that would be a Non-US Lender if it were a Lender shall not be
entitled to the benefits of Section 2.20 unless, at the time the participant is
claiming the benefits of Section 2.20, Borrower is notified of the participation
sold to such participant and such participant agrees, for the benefit of
Borrower, to comply with Section 2.20 as though it were a Lender. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17 as though it were a Lender.

(ii) In the event that any Lender sells participations in a Loan, such Lender
shall, on behalf of and acting solely for this purpose as a non-fiduciary agent
of Borrower, maintain a register on which it enters the name of all participants
in the Loans held by it and the principal amount (and stated interest thereon)
of the portion of the Loan which is the subject of the participation (the
“Participant Register”). A Loan may be participated in whole or in part only by
registration of such participation on the Participant Register (and each note
shall expressly so provide). Any participation of such Loan may be effected only
by the registration of such participation on the Participant Register. The
Participant Register shall be available for inspection by Borrower at any
reasonable time and from time to time upon reasonable prior notice.

(h) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Loans, the other Obligations owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided that no Lender, as between Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided, further, that in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.17, 9.3(b) and 9.6 shall survive
the payment of the Loans and the termination hereof.

 

98



--------------------------------------------------------------------------------

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

99



--------------------------------------------------------------------------------

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

10.15. CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS

 

100



--------------------------------------------------------------------------------

WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17. Confidentiality. Each Agent (which term shall for the purposes of this
Section 10.17 include Lead Arranger) and each Lender shall hold all non-public
information regarding Borrower and its Subsidiaries and their businesses
identified as such by Borrower and obtained by such Agent or Lender pursuant to
the requirements hereof in accordance with such Agent’s or Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by Borrower that, in any event, each Agent and each Lender
may make (i) disclosures of such information to Affiliates of such Agent or
Lender and to their respective agents and advisors (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any pledge referred to in Section 10.6(i) or any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation of any Loans or any participations therein
or by any direct or indirect contractual counterparties (or the professional
advisors thereto) in Hedge Agreements (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any other Credit Document and (v) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, each Agent and each Lender shall make
reasonable efforts to notify Borrower of any request by any governmental agency
or representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the

 

101



--------------------------------------------------------------------------------

outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.20. Effectiveness. This Agreement shall become effective upon the execution
of a counterpart hereof by each of the parties hereto and receipt by Borrower
and Administrative Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

10.21. USA PATRIOT Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
USA PATRIOT Act.

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.23. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of Borrower. Borrower agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lenders and Borrower or its affiliates. You acknowledge and agree
that (i) the transactions contemplated by the Credit Documents are arm’s-length

 

102



--------------------------------------------------------------------------------

commercial transactions between the Lenders, on the one hand, and Borrower, on
the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of Borrower, its management, creditors or any other Person,
(iii) no Lender has assumed an advisory or fiduciary responsibility in favor of
Borrower with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or any of its affiliates has
advised or is currently advising Borrower on other matters) or any other
obligation to Borrower except the obligations expressly set forth in the Credit
Documents and (iv) Borrower has consulted its own legal and financial advisors
to the extent it deemed appropriate. Borrower further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to Borrower, in connection with
such transaction or the process leading thereto.

[Remainder of page intentionally left blank]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER X-RITE, INCORPORATED By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President GUARANTORS OTP, INCORPORATED
By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President MONACO ACQUISITION COMPANY By:
 

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President X-RITE GLOBAL, INCORPORATED By:
 

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President X-RITE HOLDINGS, INC. By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President

Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

X-RITE MA INCORPORATED By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President HOLO VISION ACQUISITION COMPANY
By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President XR VENTURES, LLC By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President GRETAGMACBETH, LLC By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President PANTONE, INC. By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President PANTONE ASIA, INC. By.  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President

Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

PANTONE GERMANY, INC. By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President PANTONE INDIA, INC. By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President PANTONE JAPAN, INC. By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President PANTONE UK, INC. By:  

LOGO [g77004exb001marychowning.jpg]

Name:   Mary E. Chowning Title:   Vice President

Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK,

as Administrative Agent and Collateral Agent

By:  

LOGO [g77004exb002christina-chang.jpg]

Name:   CHRISTINA CHANG Title:   VICE PRESIDENT

Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

GOLDENTREE CAPITAL SOLUTIONS FUND

FINANCING

as Lead Arranger

By:  

LOGO [g77004exb003karen-weber.jpg]

Name:   Karen Weber Title:   Director - Bank Debt

Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING

By: Goldentree Asset Management, LP

as a Lender

By:  

LOGO [g77004exb003karen-weber.jpg]

Name:   Karen Weber Title:   Director - Bank Debt GOLDENTREE CAPITAL
OPPORTUNITIES, LP

By: Goldentree Asset Management, LP

as a Lender

By:  

LOGO [g77004exb003karen-weber.jpg]

Name:   Karen Weber Title:   Director - Bank Debt GOLDENTREE MULTISTRATEGY
SUBSIDIARY LLC

By: Goldentree Asset Management, LP

as a Lender

By:  

LOGO [g77004exb003karen-weber.jpg]

Name:   Karen Weber Title:   Director - Bank Debt GOLDENTREE 2004 TRUST

By: Goldentree Asset Management, LP

as a Lender

By:  

LOGO [g77004exb003karen-weber.jpg]

Name:   Karen Weber Title:   Director - Bank Debt

Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

ARES CAPITAL CORPORATION

as a Lender

By:  

LOGO [g77004exb_pg116michaelarough.jpg]

Name:   Michael Arougheti Title:   President

Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

ABLECO FINANCE LLC,

as a Lender

By:  

LOGO [g77004exb_pg117kevingenda.jpg]

Name:   Kevin Genda Title:   Vice Chairman

Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

APPENDIX A

TO SECOND LIEN

CREDIT AND GUARANTY AGREEMENT

Commitments

 

Lender

   Commitment    Pro
Rata Share  

GoldenTree Capital Solutions Fund Financing

   $ 12,768,000.00    12.16 %

GoldenTree Capital Opportunities, LP

   $ 3,192,000.00    3.04 %

GoldenTree MultiStrategy Subsidiary LLC

   $ 8,075,000.00    7.69 %

GoldenTree 2004 Trust

   $ 47,365,000.00    45.11 %

Ableco Finance LLC

   $ 16,800,000    16.00 %

Ares Capital Corporation

   $ 16,800,000    16.00 %

Total

   $ 105,000,000    100 %

APPENDIX A



--------------------------------------------------------------------------------

APPENDIX B

TO SECOND LIEN

CREDIT AND GUARANTY AGREEMENT

Notice Addresses

BORROWER AND GUARANTORS

X-Rite, Incorporated

3100 44th Street SW

Grandville, MI 49418

Attention: Mary Chowning

Telecopier: (616) 257-3710

in each case, with a copy to:

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, Illinois 60606

Attention: Michael L. Boykins

Telecopier: (312) 984-7700

APPENDIX B-1



--------------------------------------------------------------------------------

GOLDENTREE CAPITAL SOLUTIONS FUND FINANCING,

as Lead Arranger and as a Lender:

GoldenTree Capital Solutions Fund Financing

c/o GoldenTree Asset Management, L.P.

300 Park Avenue, 21st Floor

New York, NY 10022

Attention: Karen Weber

Attention: Jason Chen

Telecopier: (212) 847-3535

in each case, with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Peter Labonski

Telecopier: (212) 906-4864

THE BANK OF NEW YORK,

as Administrative Agent and Collateral Agent:

The Bank of New York

101 Barclay Street – 8 East

New York, NY 10286

Attention: Christina Chang

Telecopier: (212) 815-3115

in each case, with a copy to:

Emmet, Marvin & Martin, LLP

120 Broadway

New York, NY 10271

Attention: Richard S. Talesnick

Telecopier: (212) 238-3100